UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 Strategy Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th Floor New York, New York 10019 (Address of principal executive offices) R. Alan Medaugh, President ISI, Inc. 40 West 57th Street, 18th Floor New York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31 Date of reporting period:July 1, 2010 - June 30, 2011 ITEM 1. PROXY VOTING RECORD. Issuer Name Country Meeting Date Meeting Type Record Date Ticker Cusip Ballot Issue Number Proposal Text Proponent Mgmt Reco Vote Cast For Or Against Mgmt Logical Ballot Status 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 1 Elect Linda Alvarado Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 2 Elect George Buckley Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 3 Elect Vance Coffman Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 4 Elect Michael Eskew Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 5 Elect W. James Farrell Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 6 Elect Herbert Henkel Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 7 Elect Edward Liddy Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 8 Elect Robert Morrison Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 9 Elect Aulana Peters Mgmt For Against Against Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 10 Elect Robert Ulrich Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 11 Ratification of Auditor Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 12 Advisory Vote on Executive Compensation Mgmt For For For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted 3M Company United States 05/10/2011 Annual 3/11/2011 MMM 88579Y101 14 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Eugene Allspach Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Gregory Barmore Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect David Birney Mgmt For Withhold Against Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Howard Curd Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Joseph Gingo Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Michael McManus, Jr. Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Lee Meyer Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect James Mitarotonda Mgmt For Withhold Against Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Ernest Novak, Jr. Mgmt For Withhold Against Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect Irvin Reid Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM Elect John Yasinsky Mgmt For Withhold Against Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM 2 Ratification of Auditor Mgmt For For For Voted A. Schulman, Inc. United States 12/09/2010 Annual 10/15/2010 SHLM 3 2010 Value Creation Rewards Plan Mgmt For Against Against Voted Aaron's, Inc. United States 12/07/2010 Special 10/28/2010 AAN 1 Elimination of Dual-Class Stock Mgmt For For For Voted Aaron's, Inc. United States 12/07/2010 Special 10/28/2010 AAN 2 Transaction of Other Business Mgmt For Against Against Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Robert Alpern Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Roxanne Austin Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect W. James Farrell Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect H. Laurance Fuller Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Edward Liddy Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Phebe Novakovic Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect William Osborn Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Samuel Scott III Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Glenn Tilton Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT Elect Miles White Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT 2 Ratification of Auditor Mgmt For For For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Abbott Laboratories United States 04/29/2011 Annual 3/2/2011 ABT 5 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For Voted Abercrombie & Fitch Co. United States 02/28/2011 Special 1/14/2011 ANF 1 Reincorporation Mgmt For For For Voted Abercrombie & Fitch Co. United States 02/28/2011 Special 1/14/2011 ANF 2 Right to Adjourn Meeting Mgmt For For For Voted Abercrombie & Fitch Co. United States 02/28/2011 Special 1/14/2011 ANF 3 Transaction of Other Business Mgmt For Against Against Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 1 Elect Lauren Brisky Mgmt For Against Against Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 2 Elect Archie Griffin Mgmt For Against Against Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 3 Elect Elizabeth Lee Mgmt For For For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 4 Elect Michael Greenlees Mgmt For For For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 5 Elect Kevin Huvane Mgmt For For For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 7 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 8 Repeal of Classified Board Mgmt For For For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 9 Ratification of Auditor Mgmt For For For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 10 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 11 Amendment to the 2007 Long-Term Incentive Plan Mgmt For Against Against Voted Abercrombie & Fitch Co. United States 06/16/2011 Annual 4/27/2011 ANF 12 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Acacia Research Corporation United States 05/17/2011 Annual 3/23/2011 ACTG Elect Edward Frykman Mgmt For For For Voted Acacia Research Corporation United States 05/17/2011 Annual 3/23/2011 ACTG Elect William Anderson Mgmt For For For Voted Acacia Research Corporation United States 05/17/2011 Annual 3/23/2011 ACTG 2 Ratification of Auditor Mgmt For For For Voted Acacia Research Corporation United States 05/17/2011 Annual 3/23/2011 ACTG 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Acacia Research Corporation United States 05/17/2011 Annual 3/23/2011 ACTG 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect George Bayly Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Kathleen Dvorak Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect G. Thomas Hargrove Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Robert Jenkins Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Robert Keller Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Thomas Kroeger Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Michael Norkus Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Sheila Talton Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 Elect Norman Wesley Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 2 Ratification of Auditor Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 5 Amendment to the 2005 Incentive Plan Mgmt For For For Voted Acco Brands Corporation United States 05/17/2011 Annual 3/22/2011 ABD 00081T108 6 Transaction of Other Business Mgmt For Against Against Voted Acorda Therapeutics, Inc. United States 06/16/2011 Annual 4/19/2011 ACOR 00484M106 Elect Ron Cohen Mgmt For For For Voted Acorda Therapeutics, Inc. United States 06/16/2011 Annual 4/19/2011 ACOR 00484M106 Elect Lorin Randall Mgmt For For For Voted Acorda Therapeutics, Inc. United States 06/16/2011 Annual 4/19/2011 ACOR 00484M106 Elect Steven Rauscher Mgmt For For For Voted Acorda Therapeutics, Inc. United States 06/16/2011 Annual 4/19/2011 ACOR 00484M106 2 Ratification of Auditor Mgmt For For For Voted Acorda Therapeutics, Inc. United States 06/16/2011 Annual 4/19/2011 ACOR 00484M106 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Acorda Therapeutics, Inc. United States 06/16/2011 Annual 4/19/2011 ACOR 00484M106 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect William Webster IV Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Robert Chapman III Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Tony Colletti Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Kenneth Compton Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Gardner Courson Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Anthony Grant Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Thomas Hannah Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect Donovan Langford III Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect J. Patrick O'Shaughnessy Mgmt For Withhold Against Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 Elect W. Nisbet Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 2 Ratification of Auditor Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Advance America, Cash Advance Centers, Inc. United States 05/17/2011 Annual 3/21/2011 AEA 00739W107 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Agilent Technologies, Inc. United States 03/01/2011 Annual 1/6/2011 A 00846U101 1 Elect Heidi Fields Mgmt For For For Voted Agilent Technologies, Inc. United States 03/01/2011 Annual 1/6/2011 A 00846U101 2 Elect David Lawrence Mgmt For For For Voted Agilent Technologies, Inc. United States 03/01/2011 Annual 1/6/2011 A 00846U101 3 Elect A. Barry Rand Mgmt For For For Voted Agilent Technologies, Inc. United States 03/01/2011 Annual 1/6/2011 A 00846U101 4 Ratification of Auditor Mgmt For For For Voted Agilent Technologies, Inc. United States 03/01/2011 Annual 1/6/2011 A 00846U101 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Agilent Technologies, Inc. United States 03/01/2011 Annual 1/6/2011 A 00846U101 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Aircastle Limited United States 05/26/2011 Annual 3/28/2011 AYR G0129K104 Elect Joseph Adams, Jr. Mgmt For For For Voted Aircastle Limited United States 05/26/2011 Annual 3/28/2011 AYR G0129K104 Elect Ronald Merriman Mgmt For For For Voted Aircastle Limited United States 05/26/2011 Annual 3/28/2011 AYR G0129K104 Elect Charles (Chuck) Pollard Mgmt For For For Voted Aircastle Limited United States 05/26/2011 Annual 3/28/2011 AYR G0129K104 2 Appointment of Auditor Mgmt For Against Against Voted Aircastle Limited United States 05/26/2011 Annual 3/28/2011 AYR G0129K104 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Aircastle Limited United States 05/26/2011 Annual 3/28/2011 AYR G0129K104 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 1 Elect Deborah Dunsire Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 2 Elect Trevor Jones Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 3 Elect Louis Lavigne, Jr. Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 4 Ratification of Auditor Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 7 2011 Executive Bonus Plan Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 8 2011 Incentive Award Plan Mgmt For For For Voted Allergan, Inc. United States 05/03/2011 Annual 3/4/2011 AGN 9 Repeal of Classified Board Mgmt For For For Voted Alliance One International United States 08/12/2010 Annual 6/11/2010 AOI Elect Robert Harrison Mgmt For For For Voted Alliance One International United States 08/12/2010 Annual 6/11/2010 AOI Elect B. Clyde Preslar Mgmt For For For Voted Alliance One International United States 08/12/2010 Annual 6/11/2010 AOI Elect Norman Scher Mgmt For For For Voted Alliance One International United States 08/12/2010 Annual 6/11/2010 AOI 2 Ratification of Auditor Mgmt For For For Voted Alliant Energy Corporation United States 05/10/2011 Annual 3/17/2011 LNT Elect William Harvey Mgmt For For For Voted Alliant Energy Corporation United States 05/10/2011 Annual 3/17/2011 LNT Elect Singleton McAllister Mgmt For For For Voted Alliant Energy Corporation United States 05/10/2011 Annual 3/17/2011 LNT 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Alliant Energy Corporation United States 05/10/2011 Annual 3/17/2011 LNT 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Alliant Energy Corporation United States 05/10/2011 Annual 3/17/2011 LNT 4 Ratification of Auditor Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Dennis Chookaszian Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Eugene Fife Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Marcel Gamache Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Philip Green Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Edward Kangas Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Michael Kluger Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Philip Pead Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 Elect Glen Tullman Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 2 2011 Stock Incentive Plan Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Allscripts Healthcare Solutions, Inc. United States 05/20/2011 Annual 3/31/2011 MDRX 01988P108 5 Ratification of Auditor Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Dennis Chookaszian Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Eugene Fife Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Marcel Gamache Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Philip Green Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Edward Kangas Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect John King Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Michael Kluger Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Philip Pead Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Glen Tullman Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 Elect Stephen Wilson Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 2 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted Allscripts Healthcare Solutions, Inc. United States 11/04/2010 Annual 9/15/2010 MDRX 01988P108 3 Ratification of Auditor Mgmt For For For Voted Allscripts-Misys Healthcare Solutions, Inc. United States 08/13/2010 Special 7/13/2010 MDRX 01988P108 1 Approval of the Merger Mgmt For For For Voted Allscripts-Misys Healthcare Solutions, Inc. United States 08/13/2010 Special 7/13/2010 MDRX 01988P108 2 Right to Adjourn Meeting Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect Michael Quillen Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect William Crowley, Jr. Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect Kevin Crutchfield Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect E. Linn Draper, Jr. Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect Glenn Eisenberg Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect P. Michael Giftos Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect Joel Richards, III Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect James Roberts Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 Elect Ted Wood Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 4 Ratification of Auditor Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/19/2011 Annual 3/29/2011 ANR 02076X102 5 Shareholder Proposal Regarding Pollution Report ShrHoldr Against Against For Voted Alpha Natural Resources, Inc. United States 06/01/2011 Special 4/27/2011 ANR 02076X102 1 Increase of Authorized Common Stock Mgmt For For For Voted Alpha Natural Resources, Inc. United States 06/01/2011 Special 4/27/2011 ANR 02076X102 2 Acquisition Mgmt For For For Voted Alpha Natural Resources, Inc. United States 06/01/2011 Special 4/27/2011 ANR 02076X102 3 Right to Adjourn Meeting Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 1 Elect Elizabeth Bailey Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 2 Elect Gerald Baliles Mgmt For Against Against Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 3 Elect John Casteen III Mgmt For Against Against Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 4 Elect Dinyar Devitre Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 5 Elect Thomas Farrell II Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 6 Elect Thomas Jones Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 7 Elect George Munoz Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 8 Elect Nabil Sakkab Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 9 Elect Michael Szymanczyk Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 10 Ratification of Auditor Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Altria Group, Inc. United States 05/19/2011 Annual 3/28/2011 MO 02209S103 13 Shareholder Proposal Regarding Flavored Tobacco ShrHoldr Against Against For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Stephen Brauer Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Ellen Fitzsimmons Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Walter Galvin Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Gayle Jackson Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect James Johnson Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Steven Lipstein Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Patrick Stokes Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Thomas Voss Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Stephen Wilson Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE Elect Jack Woodard Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE 2 Amendment to Articles of Incorporation Regarding Liability of Directors Mgmt For Against Against Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE 3 Re-Approval of Performance Goals Under the 2006 Omnibus Incentive Compensation Plan Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE 6 Ratification of Auditor Mgmt For For For Voted Ameren Corporation United States 04/21/2011 Annual 2/28/2011 AEE 7 Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHoldr Against For Against Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 Elect Morris Davis Mgmt For For For Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 Elect Randy Dobbs Mgmt For For For Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 Elect Larry Harvey Mgmt For For For Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 Elect Alvin Puryear Mgmt For Withhold Against Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 Elect Malon Wilkus Mgmt For For For Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 2 Increase of Authorized Common Stock Mgmt For For For Voted American Capital Agency Corp. United States 06/10/2011 Annual 4/11/2011 AGNC 02503X105 3 Ratification of Auditor Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL Elect Joyce Chapman Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL Elect James Gerlach Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL Elect Robert Howe Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL Elect Debra Richardson Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL Elect Gerald Neugent Mgmt For Withhold Against Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL Elect David Mulcahy Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL 2 2011 Director Stock Option Plan Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL 3 Increase of Authorized Common Stock Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL 4 Issuance of Common Stock Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL 5 Ratification of Auditor Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL 6 Advisory Vote on Executive Compensation Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/09/2011 Annual 4/11/2011 AEL 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 1 Elect Raymond Dolan Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 2 Elect Ronald Dykes Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 3 Elect Carolyn Katz Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 4 Elect Gustavo Lara Cantu Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 5 Elect JoAnn Reed Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 6 Elect Pamela Reeve Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 7 Elect David Sharbutt Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 8 Elect James Taiclet, Jr. Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 9 Elect Samme Thompson Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 10 Ratification of Auditor Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 11 Elimination of Supermajority Requirement Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 12 Advisory Vote on Executive Compensation Mgmt For For For Voted American Tower Corporation United States 05/18/2011 Annual 3/22/2011 AMT 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 1 Elect Stephen Adik Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 2 Elect Martha Clark Goss Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 3 Elect Julie Dobson Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 4 Elect Richard Grigg Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 5 Elect Julia Johnson Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 6 Elect George MacKenzie Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 7 Elect William Marrazzo Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 8 Elect Jeffry Sterba Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 9 Ratification of Auditor Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 10 Advisory Vote on Executive Compensation Mgmt For For For Voted American Water Works Company, Inc. United States 05/06/2011 Annual 3/14/2011 AWK 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 1 Elect Charles Cotros Mgmt For For For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 2 Elect Jane Henney Mgmt For For For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 3 Elect R. David Yost Mgmt For For For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 4 Ratification of Auditor Mgmt For For For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 5 Advisory Vote on Executive Compensation Mgmt For For For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 7 Repeal of Classified Board Mgmt For For For Voted AmerisourceBergen Corporation United States 02/17/2011 Annual 12/20/2010 ABC 03073E105 8 2011 Employee Stock Purchase Plan Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect James Kim Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect Kenneth Joyce Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect Roger Carolin Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect Winston Churchill Mgmt For Withhold Against Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect John Kim Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect John Osborne Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect Dong Park Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR Elect James Zug Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Amkor Technology, Inc. United States 05/03/2011 Annual 3/15/2011 AMKR 4 Ratification of Auditor Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Adrian Adams Mgmt For Withhold Against Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Teresa Beck Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect M. Kathleen Behrens Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Daniel Bradbury Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Paul Clark Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Paulo Costa Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Alexander Denner Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Karin Eastham Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect James Gavin III Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Jay Skyler Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN Elect Joseph Sullivan Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN 2 Ratification of Auditor Mgmt For For For Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Amylin Pharmaceuticals, Inc. United States 05/24/2011 Annual 4/1/2011 AMLN 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect James Blyth Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Frederic Brace Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Linda Bynoe Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Robert Eck Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Robert Grubbs, Jr. Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect F. Philip Handy Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Melvyn Klein Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect George Munoz Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Stuart Sloan Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Matthew Zell Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE Elect Samuel Zell Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Anixter International Inc United States 05/12/2011 Annual 3/18/2011 AXE 4 Ratification of Auditor Mgmt For For For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 Elect James Cashman III Mgmt For For For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 Elect William McDermott Mgmt For For For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 Elect Ajei Gopal Mgmt For For For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 2 Increase of Authorized Common Stock Mgmt For Against Against Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 3 Amendment to the 1996 Stock Option and Grant Plan Mgmt For For For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 4 Advisory Vote on Executive Compensation Mgmt For For For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted ANSYS, Inc. United States 05/11/2011 Annual 3/16/2011 ANSS 03662Q105 6 Ratification of Auditor Mgmt For Against Against Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect William Campbell Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect Millard Drexler Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect Albert Gore, Jr. Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect Steven Jobs Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect Andrea Jung Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect Arthur Levinson Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL Elect Ronald Sugar Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL 2 Ratification of Auditor Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL 5 Shareholder Proposal Regarding Adoption and Disclosure of a Written CEO Succession Planning Policy ShrHoldr Against Against For Voted Apple Inc. United States 02/23/2011 Annual 12/27/2010 AAPL 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect James Boyd Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect John Eaves Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect David Freudenthal Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect Douglas Hunt Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect J. Thomas Jones Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect A. Michael Perry Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI Elect Peter Wold Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI 2 Ratification of Auditor Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Arch Coal, Inc. United States 04/28/2011 Annual 2/28/2011 ACI 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 1 Elect George Buckley Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 2 Elect Mollie Carter Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 3 Elect Pierre Dufour Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 4 Elect Donald Felsinger Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 5 Elect Victoria Haynes Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 6 Elect Antonio Maciel Neto Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 7 Elect Patrick Moore Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 8 Elect Thomas O'Neill Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 9 Elect Kelvin Westbrook Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 10 Elect Patricia Woertz Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 11 Ratification of Auditor Mgmt For For For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 12 Shareholder Proposal Regarding Prohibiting Corporate Political Spending ShrHoldr Against Against For Voted Archer-Daniels-Midland Company United States 11/04/2010 Annual 9/9/2010 ADM 13 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted Artio Global Investors Inc. United States 05/06/2011 Annual 3/14/2011 ART 04315B107 Elect Elizabeth Buse Mgmt For For For Voted Artio Global Investors Inc. United States 05/06/2011 Annual 3/14/2011 ART 04315B107 Elect Francis Ledwidge Mgmt For For For Voted Artio Global Investors Inc. United States 05/06/2011 Annual 3/14/2011 ART 04315B107 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Artio Global Investors Inc. United States 05/06/2011 Annual 3/14/2011 ART 04315B107 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Artio Global Investors Inc. United States 05/06/2011 Annual 3/14/2011 ART 04315B107 4 Ratification of Auditor Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect W. Don Cornwell Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect V. Ann Hailey Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Fred Hassan Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Andrea Jung Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Maria Lagomasino Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Ann Moore Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Paul Pressler Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Gary Rodkin Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Paula Stern Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP Elect Lawrence Weinbach Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP 4 Ratification of Auditor Mgmt For For For Voted Avon Products, Inc. United States 05/05/2011 Annual 3/17/2011 AVP 5 Elimination of Supermajority Requirement Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 1 Elect Mukesh Ambani Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 2 Elect Susan Bies Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 3 Elect Frank Bramble, Sr. Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 4 Elect Virgis Colbert Mgmt For Against Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 5 Elect Charles Gifford Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 6 Elect Charles Holliday, Jr. Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 7 Elect D. Paul Jones, Jr. Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 8 Elect Monica Lozano Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 9 Elect Thomas May Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 10 Elect Brian Moynihan Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 11 Elect Donald Powell Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 12 Elect Charles Rossotti Mgmt For Against Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 13 Elect Robert Scully Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 16 Ratification of Auditor Mgmt For Against Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 17 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 19 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 21 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHoldr Against Against For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 22 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 23 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHoldr Against Against For Voted Bank of America Corporation United States 05/11/2011 Annual 3/16/2011 BAC 24 Shareholder Proposal Regarding Prohibition of Certain Relocation Benefits to Senior Executives ShrHoldr Against For Against Voted Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS Elect Ronald Burkle Mgmt N/A TNA N/A Take No Action Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS Elect Stephen Bollenbach Mgmt N/A TNA N/A Take No Action Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS Elect Michael McQuary Mgmt N/A TNA N/A Take No Action Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS 2 Ratification of Auditor Mgmt N/A TNA N/A Take No Action Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS 3 Shareholder Proposal Regarding Amendment to Poison Pill ShrHoldr N/A TNA N/A Take No Action Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS Elect Leonard Riggio Mgmt For For For Voted Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS Elect David Golden Mgmt For For For Voted Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS Elect David Wilson Mgmt For For For Voted Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS 2 Ratification of Auditor Mgmt For For For Voted Barnes & Noble, Inc. United States 09/28/2010 Proxy Contest 8/16/2010 BKS 3 Shareholder Proposal Regarding Amendment to Poison Pill ShrHoldr Against Against For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 1 Elect Wayne Hockmeyer Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 2 Elect Robert Parkinson, Jr. Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 3 Elect Thomas Stallkamp Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 4 Elect Albert Stroucken Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 5 Ratification of Auditor Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 6 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 8 Employee Stock Purchase Plan Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 9 2011 Incentive Plan Mgmt For For For Voted Baxter International Inc. United States 05/03/2011 Annual 3/7/2011 BAX 10 Repeal of Classified Board Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Ralph Busch, III Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect William Bush, Jr. Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Stephen Cropper Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect J. Herbert Gaul, Jr. Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Stephen Hadden Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Robert Heinemann Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Thomas Jamieson Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect J. Frank Keller Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Michael Reddin Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY Elect Martin Young, Jr. Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY 2 Ratification of Auditor Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Berry Petroleum Company United States 05/11/2011 Annual 3/14/2011 BRY 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Blackbaud, Inc. United States 06/22/2011 Annual 4/25/2011 BLKB 09227Q100 Elect Timothy Chou Mgmt For For For Voted Blackbaud, Inc. United States 06/22/2011 Annual 4/25/2011 BLKB 09227Q100 Elect Carolyn Miles Mgmt For For For Voted Blackbaud, Inc. United States 06/22/2011 Annual 4/25/2011 BLKB 09227Q100 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Blackbaud, Inc. United States 06/22/2011 Annual 4/25/2011 BLKB 09227Q100 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Blackbaud, Inc. United States 06/22/2011 Annual 4/25/2011 BLKB 09227Q100 4 Ratification of Auditor Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 Elect Murry Gerber Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 Elect James Grosfeld Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 Elect Sir Deryck Maughan Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 Elect Thomas Montag Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 Elect Linda Gosden Robinson Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 Elect John Varley Mgmt For Withhold Against Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 2 Advisory Vote on Executive Compensation Mgmt For For For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted BlackRock, Inc. United States 05/25/2011 Annual 4/7/2011 BLK 09247X101 4 Ratification of Auditor Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect Robert Beasley, Jr. Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect Ronald Cami Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect R. Eugene Cartledge Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect Andrew Clarke Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect Joshua Collins Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect Thomas Fruechtel Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect E. Daniel James Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT Elect Harold Layman Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT 4 Amendment to the Executive Management Annual Incentive Plan Mgmt For For For Voted Blount International, Inc. United States 05/26/2011 Annual 3/28/2011 BLT 5 Ratification of Auditor Mgmt For For For Voted Blue Nile, Inc. United States 05/17/2011 Annual 3/31/2011 NILE 09578R103 Elect Eric Carlborg Mgmt For For For Voted Blue Nile, Inc. United States 05/17/2011 Annual 3/31/2011 NILE 09578R103 Elect Mark Vadon Mgmt For For For Voted Blue Nile, Inc. United States 05/17/2011 Annual 3/31/2011 NILE 09578R103 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Blue Nile, Inc. United States 05/17/2011 Annual 3/31/2011 NILE 09578R103 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Blue Nile, Inc. United States 05/17/2011 Annual 3/31/2011 NILE 09578R103 4 Ratification of Auditor Mgmt For For For Voted Boise Inc. United States 04/27/2011 Annual 3/18/2011 BZ 09746Y105 Elect Nathan Leight Mgmt For For For Voted Boise Inc. United States 04/27/2011 Annual 3/18/2011 BZ 09746Y105 Elect Alexander Toeldte Mgmt For For For Voted Boise Inc. United States 04/27/2011 Annual 3/18/2011 BZ 09746Y105 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Boise Inc. United States 04/27/2011 Annual 3/18/2011 BZ 09746Y105 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Boise Inc. United States 04/27/2011 Annual 3/18/2011 BZ 09746Y105 4 Ratification of Auditor Mgmt For For For Voted Brightpoint, Inc. United States 05/10/2011 Annual 3/18/2011 CELL Elect Richard Roedel Mgmt For Withhold Against Voted Brightpoint, Inc. United States 05/10/2011 Annual 3/18/2011 CELL Elect John Levy Mgmt For For For Voted Brightpoint, Inc. United States 05/10/2011 Annual 3/18/2011 CELL 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Brightpoint, Inc. United States 05/10/2011 Annual 3/18/2011 CELL 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Brightpoint, Inc. United States 05/10/2011 Annual 3/18/2011 CELL 4 Ratification of Auditor Mgmt For Against Against Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 1 Elect Lamberto Andreotti Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 2 Elect Lewis Campbell Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 3 Elect James Cornelius Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 4 Elect Louis Freeh Mgmt For Against Against Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 5 Elect Laurie Glimcher Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 6 Elect Michael Grobstein Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 7 Elect Leif Johansson Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 8 Elect Alan Lacy Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 9 Elect Vicki Sato Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 10 Elect Elliott Sigal Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 11 Elect Togo West, Jr. Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 12 Elect R. Sanders Williams Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 13 Ratification of Auditor Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 16 Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHoldr Against Against For Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Bristol-Myers Squibb Company United States 05/03/2011 Annual 3/10/2011 BMY 18 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For Voted Brocade Communications Systems, Inc. United States 04/12/2011 Annual 2/18/2011 BRCD 1 Elect John Gerdelman Mgmt For Against Against Voted Brocade Communications Systems, Inc. United States 04/12/2011 Annual 2/18/2011 BRCD 2 Elect Glenn Jones Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/12/2011 Annual 2/18/2011 BRCD 3 Elect Michael Klayko Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/12/2011 Annual 2/18/2011 BRCD 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/12/2011 Annual 2/18/2011 BRCD 5 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted Brocade Communications Systems, Inc. United States 04/12/2011 Annual 2/18/2011 BRCD 6 Ratification of Auditor Mgmt For For For Voted Brookdale Senior Living Inc. United States 06/15/2011 Annual 4/18/2011 BKD Elect Wesley Edens Mgmt For Withhold Against Voted Brookdale Senior Living Inc. United States 06/15/2011 Annual 4/18/2011 BKD Elect Frank Bumstead Mgmt For For For Voted Brookdale Senior Living Inc. United States 06/15/2011 Annual 4/18/2011 BKD Elect W. E. Sheriff Mgmt For For For Voted Brookdale Senior Living Inc. United States 06/15/2011 Annual 4/18/2011 BKD 2 Ratification of Auditor Mgmt For Against Against Voted Brookdale Senior Living Inc. United States 06/15/2011 Annual 4/18/2011 BKD 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Brookdale Senior Living Inc. United States 06/15/2011 Annual 4/18/2011 BKD 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect J. Hyatt Brown Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Samuel Bell III Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Hugh Brown Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect J. Powell Brown Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Bradley Currey, Jr. Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Theodore Hoepner Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Toni Jennings Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Timothy Main Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Wendell Reilly Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect John Riedman Mgmt For Withhold Against Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO Elect Chilton Varner Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO 2 Ratification of Auditor Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Brown & Brown, Inc. United States 04/27/2011 Annual 2/18/2011 BRO 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR Elect Stephen Fesik Mgmt For For For Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR Elect Dirk Laukien Mgmt For For For Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR Elect Richard Stein Mgmt For Withhold Against Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR Elect Charles Wagner, Jr. Mgmt For For For Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR Elect Bernhard Wangler Mgmt For Withhold Against Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR 2 Ratification of Auditor Mgmt For For For Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Bruker Corporation United States 05/12/2011 Annual 3/31/2011 BRKR 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 Elect Zachary Carter Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 Elect Thomas Reifenheiser Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 Elect John Ryan Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 Elect Vincent Tese Mgmt For Withhold Against Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 Elect Leonard Tow Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 2 Ratification of Auditor Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 3 2011 Cash Incentive Plan Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Cablevision Systems Corporation United States 05/24/2011 Annual 3/31/2011 CVC 12686C109 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 1 Elect Susan Bostrom Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 2 Elect Donald Lucas Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 3 Elect Alberto Sangiovanni-Vincentelli Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 4 Elect George Scalise Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 5 Elect John Shoven Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 6 Elect Roger Siboni Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 7 Elect John Swainson Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 8 Elect Lip-Bu Tan Mgmt For Against Against Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 9 Amendment to the 2000 Equity Incentive Plan Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 10 Reapproval of Material Terms of the Senior Executive Bonus Plan Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 11 Reapproval of Material Terms of the 1987 Stock Incentive Plan Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 12 Amendment to the 1987 Stock Incentive Plan Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Cadence Design Systems, Inc. United States 05/10/2011 Annual 3/15/2011 CDNS 15 Ratification of Auditor Mgmt For For For Voted Cardtronics, Inc. United States 06/15/2011 Annual 4/20/2011 CATM 14161H108 Elect Robert Barone Mgmt For For For Voted Cardtronics, Inc. United States 06/15/2011 Annual 4/20/2011 CATM 14161H108 Elect Jorge Diaz Mgmt For Withhold Against Voted Cardtronics, Inc. United States 06/15/2011 Annual 4/20/2011 CATM 14161H108 Elect G. Patrick Phillips Mgmt For For For Voted Cardtronics, Inc. United States 06/15/2011 Annual 4/20/2011 CATM 14161H108 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Cardtronics, Inc. United States 06/15/2011 Annual 4/20/2011 CATM 14161H108 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Cardtronics, Inc. United States 06/15/2011 Annual 4/20/2011 CATM 14161H108 4 Ratification of Auditor Mgmt For For For Voted Catalyst Health Solutions Inc. United States 06/01/2011 Annual 4/4/2011 CHSI 14888B103 Elect David Blair Mgmt For For For Voted Catalyst Health Solutions Inc. United States 06/01/2011 Annual 4/4/2011 CHSI 14888B103 Elect Daniel Houston Mgmt For Withhold Against Voted Catalyst Health Solutions Inc. United States 06/01/2011 Annual 4/4/2011 CHSI 14888B103 Elect Kenneth Samet Mgmt For For For Voted Catalyst Health Solutions Inc. United States 06/01/2011 Annual 4/4/2011 CHSI 14888B103 2 Ratification of Auditor Mgmt For For For Voted Catalyst Health Solutions Inc. United States 06/01/2011 Annual 4/4/2011 CHSI 14888B103 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Catalyst Health Solutions Inc. United States 06/01/2011 Annual 4/4/2011 CHSI 14888B103 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect David Calhoun Mgmt For Withhold Against Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Daniel Dickinson Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Eugene Fife Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Juan Gallardo Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect David Goode Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Jesse Greene, Jr. Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Peter Magowan Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Dennis Muilenburg Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Douglas Oberhelman Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect William Osborn Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Charles Powell Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Edward Rust, Jr. Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Susan Schwab Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Joshua Smith Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT Elect Miles White Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 2 Ratification of Auditor Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 3 Amendment to the Executive Short-Term Incentive Plan Mgmt For For For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 8 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 10 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 11 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For Voted Caterpillar Inc. United States 06/08/2011 Annual 4/11/2011 CAT 12 Shareholder Proposal Regarding Approval of Survivor Benefits (Golden Coffins) ShrHoldr Against For Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect David Andelman Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Joseph Califano, Jr. Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect William Cohen Mgmt For Withhold Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Gary Countryman Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Charles Gifford Mgmt For Withhold Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Leonard Goldberg Mgmt For Withhold Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Bruce Gordon Mgmt For Withhold Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Linda Griego Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Arnold Kopelson Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Leslie Moonves Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Douglas Morris Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Shari Redstone Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Sumner Redstone Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS Elect Frederic Salerno Mgmt For Withhold Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS 2 Ratification of Auditor Mgmt For For For Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted CBS Corporation United States 05/26/2011 Annual 3/31/2011 CBS 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect James Bingham Mgmt For For For Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect G. Robert Blanchard, Jr. Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect C. Dennis Carlton Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect John Corbett Mgmt For For For Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect Bryan Judge, Jr. Mgmt For For For Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect Samuel Lupfer IV Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect Rulon Munns Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect George Nunez II Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect Thomas Oakley Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect Ernest Pinner Mgmt For For For Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect J. Thomas Rocker Mgmt For Withhold Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 Elect Gail Gregg-Strimenos Mgmt For For For Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 2 Advisory Vote on Executive Compensation Mgmt For For For Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted CenterState Banks, Inc. United States 04/28/2011 Annual 2/28/2011 CSFL 15201P109 4 Ratification of Auditor Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL Elect Virginia Boulet Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL Elect Peter Brown Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL Elect Richard Gephardt Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL Elect Gregory McCray Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL Elect Michael Roberts Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL 2 Ratification of Auditor Mgmt For Against Against Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL 3 2011 Equity Incentive Plan Mgmt For For For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted CenturyLink, Inc. United States 05/18/2011 Annual 3/21/2011 CTL 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted CenturyLink, Inc. United States 08/24/2010 Special 7/13/2010 CTL 1 Merger Mgmt For For For Voted CenturyLink, Inc. United States 08/24/2010 Special 7/13/2010 CTL 2 Right to Adjourn Meeting Mgmt For For For Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 Elect Robert Burton, Sr. Mgmt For For For Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 Elect Gerald Armstrong Mgmt For Withhold Against Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 Elect Leonard Green Mgmt For For For Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 Elect Mark Griffin Mgmt For For For Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 Elect Robert Obernier Mgmt For For For Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 2 Ratification of Auditor Mgmt For For For Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Cenveo, Inc. United States 05/04/2011 Annual 3/10/2011 CVO 15670S105 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted Cepheid United States 04/26/2011 Annual 2/28/2011 CPHD 15670R107 Elect Robert Easton Mgmt For For For Voted Cepheid United States 04/26/2011 Annual 2/28/2011 CPHD 15670R107 Elect Hollings Renton Mgmt For For For Voted Cepheid United States 04/26/2011 Annual 2/28/2011 CPHD 15670R107 Elect Glenn Steele, Jr. Mgmt For For For Voted Cepheid United States 04/26/2011 Annual 2/28/2011 CPHD 15670R107 2 Ratification of Auditor Mgmt For For For Voted Cepheid United States 04/26/2011 Annual 2/28/2011 CPHD 15670R107 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Cepheid United States 04/26/2011 Annual 2/28/2011 CPHD 15670R107 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK Elect Aubrey McClendon Mgmt For For For Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK Elect Donald Nickles Mgmt For For For Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK Elect Kathleen Eisbrenner Mgmt For For For Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK Elect Louis Simpson Mgmt For For For Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK 2 Amendment to the Long Term Incentive Plan Mgmt For Against Against Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK 3 Ratification of Auditor Mgmt For For For Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Chesapeake Energy Corporation United States 06/10/2011 Annual 4/15/2011 CHK 6 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against For Against Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 1 Elect Linnet Deily Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 2 Elect Robert Denham Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 3 Elect Robert Eaton Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 4 Elect Chuck Hagel Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 5 Elect Enrique Hernandez, Jr. Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 6 Elect George Kirkland Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 7 Elect Donald Rice Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 8 Elect Kevin Sharer Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 9 Elect Charles Shoemate Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 10 Elect John Stumpf Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 11 Elect Ronald Sugar Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 12 Elect Carl Ware Mgmt For Against Against Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 13 Elect John Watson Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 14 Ratification of Auditor Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 17 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 18 Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHoldr Against Against For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 19 Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against Against For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 20 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 21 Shareholder Proposal Regarding Financial Risks of Climate Change ShrHoldr Against Against For Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 22 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against For Against Voted Chevron Corporation United States 05/25/2011 Annual 4/1/2011 CVX 23 Shareholder Proposal Regarding Offshore Drilling Report ShrHoldr Against Against For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF Elect Kenneth Lichtendahl Mgmt For For For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF Elect W. Rodney McMullen Mgmt For For For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF Elect Thomas Schiff Mgmt For For For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF Elect John Steele, Jr. Mgmt For For For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF 2 Ratification of Auditor Mgmt For For For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Cincinnati Financial Corporation United States 04/30/2011 Annual 3/3/2011 CINF 5 Reapproval of the 2006 Stock Compensation Plan Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 1 Elect Carol Bartz Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 2 Elect M. Michele Burns Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 3 Elect Michael Capellas Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 4 Elect Larry Carter Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 5 Elect John Chambers Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 6 Elect Brian Halla Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 7 Elect John Hennessy Mgmt For Against Against Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 8 Elect Richard Kovacevich Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 9 Elect Roderick McGeary Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 10 Elect Michael Powell Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 11 Elect Arun Sarin Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 12 Elect Steven West Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 13 Elect Jerry Yang Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 14 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 15 Ratification of Auditor Mgmt For For For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 16 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 17 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHoldr Against Against For Voted Cisco Systems, Inc. United States 11/18/2010 Annual 9/20/2010 CSCO 17275R102 18 Shareholder Proposal Regarding Restricting Sales to China ShrHoldr Against Against For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 1 Elect Alain Belda Mgmt For Against Against Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 2 Elect Timothy Collins Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 3 Elect Jerry Grundhofer Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 4 Elect Robert Joss Mgmt For Against Against Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 5 Elect Michael O'Neill Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 6 Elect Vikram Pandit Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 7 Elect Richard Parsons Mgmt For Against Against Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 8 Elect Lawrence Ricciardi Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 9 Elect Judith Rodin Mgmt For Against Against Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 10 Elect Robert Ryan Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 11 Elect Anthony Santomero Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 12 Elect Diana Taylor Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 13 Elect William Thompson, Jr. Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 14 Elect Ernesto Zedillo Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 15 Ratification of Auditor Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 16 Amendment to the 2009 Stock Incentive Plan Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 17 2011 Executive Performance Plan Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 18 Advisory Vote on Executive Compensation Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 20 Reverse Stock Split Extension Mgmt For For For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 22 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 23 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against Against For Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 24 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Citigroup Inc. United States 04/21/2011 Annual 2/22/2011 C 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect Andrew Littlefair Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect Warren Mitchell Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect John Herrington Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect James Miller III Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect T. Boone Pickens Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect Kenneth Socha Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE Elect Vincent Taormina Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE 2 Ratification of Auditor Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE 5 Amendment to the 2006 Stock Incentive Plan Mgmt For Against Against Voted Clean Energy Fuels Corp. United States 05/25/2011 Annual 3/28/2011 CLNE 6 Amendment to Warrant Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect Craig Donohue Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect Timothy Bitsberger Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect Jackie Clegg Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect James Donaldson Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect J. Dennis Hastert Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect William Miller II Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect Terry Savage Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 Elect Christopher Stewart Mgmt For Withhold Against Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 2 Ratification of Auditor Mgmt For Against Against Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 3 Advisory Vote on Executive Compensation Mgmt For For For Voted CME Group Inc. United States 06/08/2011 Annual 4/11/2011 CME 12572Q105 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Paul Liska Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Jose Montemayor Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Thomas Motamed Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Don M. Randel Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Joseph Rosenberg Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Andrew Tisch Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect James Tisch Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA Elect Marvin Zonis Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA 2 Advisory Vote on Executive Compensation Mgmt For For For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CNA Financial Corporation United States 04/27/2011 Annual 3/7/2011 CNA 4 Ratification of Auditor Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 1 Elect Robert Greving Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 2 Elect R. Keith Long Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 3 Elect Charles Murphy Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 4 Elect C. James Prieur Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 5 Elect Neal Schneider Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 6 Elect Fedweick Sievert Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 7 Elect Michael Tokarz Mgmt For Against Against Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 8 Elect John Turner Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 9 Ratification of Auditor Mgmt For For For Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 10 Advisory Vote on Executive Compensation Mgmt For Against Against Voted CNO Financial Group, Inc. United States 05/12/2011 Annual 3/14/2011 CNO 12621E103 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect Dave Schaeffer Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect Steven Brooks Mgmt For Withhold Against Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect Erel Margalit Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect Timothy Weingarten Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect Richard Liebhaber Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect D. Blake Bath Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 Elect Marc Montagner Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 2 Ratification of Auditor Mgmt For For For Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Cogent Communications Group, Inc. United States 04/27/2011 Annual 3/1/2011 CCOI 19239V302 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect S. Decker Anstrom Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Kenneth Bacon Mgmt For Withhold Against Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Sheldon Bonovitz Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Edward Breen Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Joseph Collins Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect J. Michael Cook Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Gerald Hassell Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Jeffrey Honickman Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Eduardo Mestre Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Brian Roberts Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Ralph Roberts Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 Elect Judith Rodin Mgmt For Withhold Against Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 2 Ratification of Auditor Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 3 2011 Employee Stock Purchase Plan Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 4 Amendment to the 2002 Restricted Stock Plan Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 5 Amendment to the 2003 Stock Option Plan Mgmt For For For Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 8 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Voted Comcast Corporation United States 05/11/2011 Annual 3/8/2011 CMCSA 20030N101 9 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Complete Production Services, Inc. United States 05/25/2011 Annual 4/11/2011 CPX 20453E109 Elect Robert Boswell Mgmt For For For Voted Complete Production Services, Inc. United States 05/25/2011 Annual 4/11/2011 CPX 20453E109 Elect Michael McShane Mgmt For Withhold Against Voted Complete Production Services, Inc. United States 05/25/2011 Annual 4/11/2011 CPX 20453E109 Elect Marcus Watts Mgmt For Withhold Against Voted Complete Production Services, Inc. United States 05/25/2011 Annual 4/11/2011 CPX 20453E109 2 Ratification of Auditor Mgmt For For For Voted Complete Production Services, Inc. United States 05/25/2011 Annual 4/11/2011 CPX 20453E109 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Complete Production Services, Inc. United States 05/25/2011 Annual 4/11/2011 CPX 20453E109 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Conceptus, Inc. United States 05/25/2011 Annual 3/28/2011 CPTS Elect Paul LaViolette Mgmt For For For Voted Conceptus, Inc. United States 05/25/2011 Annual 3/28/2011 CPTS Elect Peter Wilson Mgmt For For For Voted Conceptus, Inc. United States 05/25/2011 Annual 3/28/2011 CPTS 2 Ratification of Auditor Mgmt For For For Voted Conceptus, Inc. United States 05/25/2011 Annual 3/28/2011 CPTS 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Conceptus, Inc. United States 05/25/2011 Annual 3/28/2011 CPTS 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 1 Elect Richard Armitage Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 2 Elect Richard Auchinleck Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 3 Elect James Copeland, Jr. Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 4 Elect Kenneth Duberstein Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 5 Elect Ruth Harkin Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 6 Elect Harold McGraw III Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 7 Elect James Mulva Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 8 Elect Robert Niblock Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 9 Elect Harald Norvik Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 10 Elect William Reilly Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 11 Elect Victoria Tschinkel Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 12 Elect Kathryn Turner Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 13 Elect William Wade, Jr. Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 14 Ratification of Auditor Mgmt For Against Against Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 15 Advisory Vote on Executive Compensation Mgmt For Against Against Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 17 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 18 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 21 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 22 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 23 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 24 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against Against For Voted ConocoPhillips United States 05/11/2011 Annual 3/14/2011 COP 20825C104 25 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against Against For Voted Continental Airlines, Inc. United States 09/17/2010 Special 8/12/2010 CAL 1 Merger Mgmt For For For Voted Continental Airlines, Inc. United States 09/17/2010 Special 8/12/2010 CAL 2 Right to Adjourn Meeting Mgmt For For For Voted Continental Airlines, Inc. United States 09/17/2010 Special 8/12/2010 CAL 3 Declaration of Material Interest Mgmt For For For Voted Continental Resources, Inc. United States 05/26/2011 Annual 3/31/2011 CLR Elect H. R. Sanders, Jr. Mgmt For For For Voted Continental Resources, Inc. United States 05/26/2011 Annual 3/31/2011 CLR Elect Robert Grant Mgmt For For For Voted Continental Resources, Inc. United States 05/26/2011 Annual 3/31/2011 CLR 2 Ratification of Auditor Mgmt For For For Voted Continental Resources, Inc. United States 05/26/2011 Annual 3/31/2011 CLR 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Continental Resources, Inc. United States 05/26/2011 Annual 3/31/2011 CLR 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Convergys Corporation United States 04/27/2011 Annual 2/28/2011 CVG Elect Jeffrey Fox Mgmt For For For Voted Convergys Corporation United States 04/27/2011 Annual 2/28/2011 CVG Elect Ronald Nelson Mgmt For For For Voted Convergys Corporation United States 04/27/2011 Annual 2/28/2011 CVG 2 Ratification of Auditor Mgmt For For For Voted Convergys Corporation United States 04/27/2011 Annual 2/28/2011 CVG 3 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted Convergys Corporation United States 04/27/2011 Annual 2/28/2011 CVG 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Convergys Corporation United States 04/27/2011 Annual 2/28/2011 CVG 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 1 Elect J. David Chatham Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 2 Elect Anand Nallathambi Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 3 Elect Thomas O'Brien Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 4 Elect D. Van Skilling Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 5 Elect David Walker Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 6 Elect Mary Widener Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 7 2011 Performance Incentive Plan Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 8 Advisory Vote on Executive Compensation Mgmt For For For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CoreLogic, Inc. United States 05/19/2011 Annual 3/21/2011 CLGX 21871D103 10 Ratification of Auditor Mgmt For For For Voted Crosstex Energy, Inc. United States 05/06/2011 Annual 3/18/2011 XTXI 22765Y104 Elect Barry Davis Mgmt For For For Voted Crosstex Energy, Inc. United States 05/06/2011 Annual 3/18/2011 XTXI 22765Y104 Elect Robert Murchison Mgmt For For For Voted Crosstex Energy, Inc. United States 05/06/2011 Annual 3/18/2011 XTXI 22765Y104 2 Ratification of Auditor Mgmt For For For Voted Crosstex Energy, Inc. United States 05/06/2011 Annual 3/18/2011 XTXI 22765Y104 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Crosstex Energy, Inc. United States 05/06/2011 Annual 3/18/2011 XTXI 22765Y104 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Crosstex Energy, Inc. United States 05/06/2011 Annual 3/18/2011 XTXI 22765Y104 5 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against Against For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect R. Denny Alexander Mgmt For Withhold Against Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Carlos Alvarez Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Royce Caldwell Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Crawford Edwards Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Ruben Escobedo Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Richard Evans, Jr. Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Patrick Frost Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect David Haemisegger Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Karen Jennings Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Richard Kleberg III Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Charles Matthews Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Ida Clement Steen Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR Elect Horace Wilkins, Jr. Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR 2 Ratification of Auditor Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/28/2011 Annual 3/4/2011 CFR 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 1 Elect Edwin Banks Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 2 Elect C. David Brown II Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 3 Elect David Dorman Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 4 Elect Anne Finucane Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 5 Elect Kristen Gibney Williams Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 6 Elect Marian Heard Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 7 Elect Larry Merlo Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 8 Elect Jean-Pierre Millon Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 9 Elect Terrence Murray Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 10 Elect C.A. Lance Piccolo Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 11 Elect Richard Swift Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 12 Elect Tony White Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 13 Ratification of Auditor Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 14 Advisory Vote on Executive Compensation Mgmt For For For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 16 Shareholder Proposal Regarding Political Contributions or Expenditure ShrHoldr Against For Against Voted CVS Caremark Corporation United States 05/11/2011 Annual 3/15/2011 CVS 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 1 Elect Anthony Fernandes Mgmt For For For Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 2 Elect Jerry Satrum Mgmt For For For Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 3 Elect Raymond Sharpe Mgmt For For For Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 4 Ratification of Auditor Mgmt For Against Against Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 5 Amendment to the 1993 Stock Award and Incentive Plan Mgmt For For For Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 6 Advisory Vote on Executive Compensation Mgmt For For For Voted Cytec Industries Inc. United States 04/21/2011 Annual 2/25/2011 CYT 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 Elect David Dillon Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 Elect Samuel DiPiazza, Jr. Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 Elect Lorrie Norrington Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 2 Ratification of Auditor Mgmt For Against Against Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 3 Amendment to Dual Class Stock Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 4 Repeal of Classified Board Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 5 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 6 Limitation of Right to Call a Special Meeting Mgmt For Against Against Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 7 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For Against Against Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 8 Advisory Vote on Executive Compensation Mgmt For For For Voted DIRECTV United States 04/28/2011 Annual 3/14/2011 DTV 25490A101 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Dole Food Company, Inc. United States 05/19/2011 Annual 3/25/2011 DOLE Elect Elaine Chao Mgmt For Withhold Against Voted Dole Food Company, Inc. United States 05/19/2011 Annual 3/25/2011 DOLE Elect Sherry Lansing Mgmt For For For Voted Dole Food Company, Inc. United States 05/19/2011 Annual 3/25/2011 DOLE 2 Ratification of Auditor Mgmt For For For Voted Dole Food Company, Inc. United States 05/19/2011 Annual 3/25/2011 DOLE 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Dole Food Company, Inc. United States 05/19/2011 Annual 3/25/2011 DOLE 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect Raj Agrawal Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect Warren Bryant Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect Michael Calbert Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect Richard Dreiling Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect Adrian Jones Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect William Rhodes III Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG Elect David Rickard Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Dollar General Corporation United States 05/25/2011 Annual 3/16/2011 DG 4 Ratification of Auditor Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST Elect George Argyros Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST Elect Lawrence Higby Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST Elect Thomas McDonnell Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST Elect M. Jeannine Strandjord Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST 2 Ratification of Auditor Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST 3 Advisory Vote on Executive Compensation Mgmt For For For Voted DST Systems, Inc. United States 05/10/2011 Annual 3/11/2011 DST 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted E*TRADE Financial Corporation United States 05/12/2011 Annual 3/14/2011 ETFC 1 Elect Robert Druskin Mgmt For For For Voted E*TRADE Financial Corporation United States 05/12/2011 Annual 3/14/2011 ETFC 2 Elect Frederick Kanner Mgmt For For For Voted E*TRADE Financial Corporation United States 05/12/2011 Annual 3/14/2011 ETFC 3 Elect Joseph Velli Mgmt For For For Voted E*TRADE Financial Corporation United States 05/12/2011 Annual 3/14/2011 ETFC 4 Advisory Vote on Executive Compensation Mgmt For For For Voted E*TRADE Financial Corporation United States 05/12/2011 Annual 3/14/2011 ETFC 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted E*TRADE Financial Corporation United States 05/12/2011 Annual 3/14/2011 ETFC 6 Ratification of Auditor Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK 1 Repeal of Classified Board Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK 2 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect Susan Bowick Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect Nathanial Davis Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect S. Marce Fuller Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect Rolla P. Huff Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect David Koretz Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect Thomas Wheeler Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect M. Wayne Wisehart Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect Nathanial Davis Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK Elect Rolla P. Huff Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK 6 2011 Equity and Cash Incentive Plan Mgmt For For For Voted EarthLink, Inc. United States 05/03/2011 Annual 3/15/2011 ELNK 7 Ratification of Auditor Mgmt For Against Against Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 1 Elect Leonard Coleman Mgmt For Against Against Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 2 Elect Jeffrey Huber Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 3 Elect Gary Kusin Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 4 Elect Geraldine Laybourne Mgmt For Against Against Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 5 Elect Gregory Maffei Mgmt For Against Against Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 6 Elect Vivek Paul Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 7 Elect Lawrence Probst III Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 8 Elect John Riccitiello Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 9 Elect Richard Simonson Mgmt For Against Against Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 10 Elect Linda Srere Mgmt For Against Against Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 11 Amendment to the 2000 Equity Incentive Plan Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 12 Amendment to the 2000 Employee Stock Purchase Plan Mgmt For For For Voted Electronic Arts Inc. United States 08/05/2010 Annual 6/14/2010 ERTS 13 Ratification of Auditor Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect William Bolinder Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Susan Cabrera Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Scott Moore Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Brendan O'Neill Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Robert Spass Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect David Cash Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect John V. Del Col Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect William M. Jewett Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Alan Barlow Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect William Bolinder Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect David Cash Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Simon Minshall Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Brendan O'Neill Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Alan Barlow Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect William Bolinder Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect David Cash Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Simon Minshall Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 Elect Brendan O'Neill Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 2 Ratification of Auditor Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 5 Amendment to the 2007 Equity Incentive Plan Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 6 Amendment to the Employee Share Purchase Plan Mgmt For For For Voted Endurance Specialty Holdings Ltd. United States 05/11/2011 Annual 3/10/2011 ENH G30397106 7 Decrease Board Size Mgmt For For For Voted EnerNOC, Inc. United States 06/01/2011 Annual 4/8/2011 ENOC Elect Arthur Coviello, Jr. Mgmt For For For Voted EnerNOC, Inc. United States 06/01/2011 Annual 4/8/2011 ENOC 2 Advisory Vote on Executive Compensation Mgmt For For For Voted EnerNOC, Inc. United States 06/01/2011 Annual 4/8/2011 ENOC 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted EnerNOC, Inc. United States 06/01/2011 Annual 4/8/2011 ENOC 4 Ratification of Auditor Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 1 Elect John Canning Jr. Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 2 Elect M. Walter D'Alessio Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 3 Elect Nicholas DeBenedictis Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 4 Elect Nelson Diaz Mgmt For Against Against Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 5 Elect Sue Ling Gin Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 6 Elect Rosemarie Greco Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 7 Elect Paul Joskow Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 8 Elect Richard Mies Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 9 Elect John Palms Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 10 Elect William Richardson Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 11 Elect Thomas Ridge Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 12 Elect John Rogers, Jr. Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 13 Elect John Rowe Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 14 Elect Stephen Steinour Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 15 Elect Donald Thompson Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 16 Ratification of Auditor Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Exelon Corporation United States 05/03/2011 Annual 3/4/2011 EXC 30161N101 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 1 Elect Gary Benanav Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 2 Elect Maura Breen Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 3 Elect Nicholas LaHowchic Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 4 Elect Thomas Mac Mahon Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 5 Elect Frank Mergenthaler Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 6 Elect Woodrow Myers, Jr. Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 7 Elect John Parker, Jr. Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 8 Elect George Paz Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 9 Elect Samuel Skinner Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 10 Elect Seymour Sternberg Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 11 Ratification of Auditor Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 12 Amendment to Bylaws to Permit Shareholders to Call a Special Meeting Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 15 2011 Long-Term Incentive Plan Mgmt For For For Voted Express Scripts, Inc. United States 05/04/2011 Annual 3/7/2011 ESRX 16 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Michael Boskin Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Peter Brabeck-Letmathe Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Larry Faulkner Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Jay Fishman Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Kenneth Frazier Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect William George Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Marilyn Nelson Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Samuel Palmisano Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Steven Reinemund Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Rex Tillerson Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 Elect Edward Whitacre, Jr. Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 2 Ratification of Auditor Mgmt For For For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 5 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 7 Shareholder Proposal Regarding Sexual Orientation and Gender identity Anti-Bias Policy ShrHoldr Against For Against Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 8 Shareholder Proposal Regarding Human Right to Water ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 9 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 10 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 11 Shareholder Proposal Regarding Report on Technology and Products to Become Environmentally Sustainable ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/25/2011 Annual 4/6/2011 XOM 30231G102 12 Shareholder Proposal Regarding Greenhouse Gas Emission Goals ShrHoldr Against Against For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Robert Kierlin Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Stephen Slaggie Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Michael Gostomski Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Willard Oberton Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Michael Dolan Mgmt For Withhold Against Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Reyne Wisecup Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Hugh Miller Mgmt For Withhold Against Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Michael Ancius Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST Elect Scott Satterlee Mgmt For Withhold Against Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST 2 Ratification of Auditor Mgmt For Against Against Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Fastenal Company United States 04/19/2011 Annual 2/22/2011 FAST 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 1 Elect James Barksdale Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 2 Elect John Edwardson Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 3 Elect J.R. Hyde, III Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 4 Elect Shirley Jackson Mgmt For Against Against Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 5 Elect Steven Loranger Mgmt For Against Against Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 6 Elect Gary Loveman Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 7 Elect Susan Schwab Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 8 Elect Frederick Smith Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 9 Elect Joshua Smith Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 10 Elect David Steiner Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 11 Elect Paul Walsh Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 12 2010 Omnibus Stock Incentive Plan Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 13 Ratification of Auditor Mgmt For For For Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted FedEx Corporation United States 09/27/2010 Annual 8/2/2010 FDX 31428X106 16 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against Against For Voted Fidelity National Information Services, Inc. United States 05/18/2011 Annual 3/23/2011 FIS 31620M106 1 Elect David Hunt Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/18/2011 Annual 3/23/2011 FIS 31620M106 2 Elect Richard Massey Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/18/2011 Annual 3/23/2011 FIS 31620M106 3 Ratification of Auditor Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/18/2011 Annual 3/23/2011 FIS 31620M106 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Fidelity National Information Services, Inc. United States 05/18/2011 Annual 3/23/2011 FIS 31620M106 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Fidelity National Information Services, Inc. United States 05/18/2011 Annual 3/23/2011 FIS 31620M106 6 Annual Incentive Plan Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 Elect Thomas Baker Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 Elect G. Thomas Bowers Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 Elect William Jones Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 Elect Peter Robinson Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 2 Amendment to Classified Board Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 3 Amendment to Fair Price Provision Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 4 Advisory Vote on Executive Compensation Mgmt For For For Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted First Niagara Financial Group, Inc. United States 04/26/2011 Annual 3/4/2011 FNFG 33582V108 6 Ratification of Auditor Mgmt For For For Voted First Niagara Financial Group, Inc. United States 12/20/2010 Special 11/1/2010 FNFG 33582V108 1 Approval of the Merger Mgmt For For For Voted First Niagara Financial Group, Inc. United States 12/20/2010 Special 11/1/2010 FNFG 33582V108 2 Right to Adjourn Meeting Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Steven Baer Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Karen Belden Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect R. Cary Blair Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect John Blickle Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Robert Briggs Mgmt For Withhold Against Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Richard Colella Mgmt For Withhold Against Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Gina France Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Paul Greig Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Terry Haines Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect J. Michael Hochschwender Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Clifford Isroff Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER Elect Philip Lloyd, II Mgmt For Withhold Against Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER 2 Ratification of Auditor Mgmt For For For Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted FirstMerit Corporation United States 04/20/2011 Annual 2/22/2011 FMER 5 2011 Equity Incentive Plan Mgmt For Against Against Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect Joseph Campanelli Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect Walter Carter Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect James Coleman Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect Gregory Eng Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect Jay Hansen Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect David Matlin Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect James Ovenden Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect Mark Patterson Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC Elect David L. Treadwell Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC 2 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC 3 Ratification of Auditor Mgmt For For For Voted Flagstar Bancorp, Inc. United States 05/17/2011 Annual 4/1/2011 FBC 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL Elect Nicholas DiPaolo Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL Elect Matthew McKenna Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL Elect Allen Questrom Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL Elect Cheryl Turpin Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL Elect Guillermo Marmol Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL 2 Ratification of Auditor Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL 3 Amendment to the Long-Term Incentive Compensation Plan Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Foot Locker, Inc. United States 05/18/2011 Annual 3/21/2011 FL 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 1 Elect Stephen Butler Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 2 Elect Kimberly Casiano Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 3 Elect Anthony Earley, Jr. Mgmt For Against Against Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 4 Elect Edsel Ford II Mgmt For Against Against Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 5 Elect William Ford, Jr. Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 6 Elect Richard Gephardt Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 7 Elect James Hance, Jr. Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 8 Elect Irvine Hockaday, Jr. Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 9 Elect Richard Manoogian Mgmt For Against Against Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 10 Elect Ellen Marram Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 11 Elect Alan Mulally Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 12 Elect Homer Neal Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 13 Elect Gerald Shaheen Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 14 Elect John Thornton Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 15 Ratification of Auditor Mgmt For For For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 16 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 18 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against Against For Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 19 Shareholder Proposal Regarding Recapitalization Plan ShrHoldr Against For Against Voted Ford Motor Company United States 05/12/2011 Annual 3/16/2011 F 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 1 Elect Howard Solomon Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 2 Elect Lawrence Olanoff Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 3 Elect Nesli Basgoz Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 4 Elect William Candee III Mgmt For Against Against Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 5 Elect George Cohan Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 6 Elect Dan Goldwasser Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 7 Elect Kenneth Goodman Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 8 Elect Lester Salans Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 9 Elect Peter Zimetbaum Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 10 Amendment to the 2007 Equity Incentive Plan Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 12 Ratification of Auditor Mgmt For For For Voted Forest Laboratories, Inc. United States 08/09/2010 Annual 6/18/2010 FRX 13 Shareholder Proposal Regarding Reimbursement of Solicitation Expenses ShrHoldr Against For Against Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 1 Elect Richard Goldstein Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 2 Elect Pierre Leroy Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 3 Elect David Mackay Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 4 Elect Anne Tatlock Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 5 Elect Norman Wesley Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 6 Elect Peter Wilson Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 7 Ratification of Auditor Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 9 Advisory Vote on Executive Compensation Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 10 Right to Call a Special Meeting Mgmt For For For Voted Fortune Brands, Inc. United States 04/26/2011 Annual 2/25/2011 FO 11 2011 Long-Term Incentive Plan Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Richard Adkerson Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Robert Allison, Jr. Mgmt For Withhold Against Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Robert Day Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Gerald Ford Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect H. Devon Graham, Jr. Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Charles Krulak Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Bobby Lackey Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Jon Madonna Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Dustan McCoy Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect James Moffett Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect B. M. Rankin, Jr. Mgmt For Withhold Against Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 Elect Stephen Siegele Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 4 Ratification of Auditor Mgmt For For For Voted Freeport-McMoRan Copper & Gold, Inc. United States 06/15/2011 Annual 4/19/2011 FCX 35671D857 5 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect Douglas Bech Mgmt For Withhold Against Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect Michael Jennings Mgmt For For For Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect Robert Kostelnik Mgmt For For For Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect James Lee Mgmt For For For Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect Paul Loyd, Jr. Mgmt For Withhold Against Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect Franklin Myers Mgmt For For For Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 Elect Michael Rose Mgmt For Withhold Against Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 2 Ratification of Auditor Mgmt For For For Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Frontier Oil Corporation United States 04/27/2011 Annual 2/28/2011 FTO 35914P105 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Frontier Oil Corporation United States 06/28/2011 Special 5/20/2011 FTO 35914P105 1 Merger Mgmt For For For Voted Frontier Oil Corporation United States 06/28/2011 Special 5/20/2011 FTO 35914P105 2 Right to Adjourn Meeting Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC Elect Gregory Kenny Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC Elect Charles McClure, Jr. Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC Elect Patrick Prevost Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC Elect Robert Smialek Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC Elect John Welsh, III Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC 2 Ratification of Auditor Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC 3 Advisory Vote on Executive Compensation Mgmt For For For Voted General Cable Corporation United States 05/12/2011 Annual 3/14/2011 BGC 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 1 Elect W. Geoffrey Beattie Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 2 Elect James Cash, Jr. Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 3 Elect Ann Fudge Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 4 Elect Susan Hockfield Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 5 Elect Jeffrey Immelt Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 6 Elect Andrea Jung Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 7 Elect Alan Lafley Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 8 Elect Robert Lane Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 9 Elect Ralph Larsen Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 10 Elect Rochelle Lazarus Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 11 Elect James Mulva Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 12 Elect Sam Nunn Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 13 Elect Roger Penske Mgmt For Against Against Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 14 Elect Robert Swieringa Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 15 Elect James Tisch Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 16 Elect Douglas Warner III Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 17 Ratification of Auditor Mgmt For For For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 18 Advisory Vote on Executive Compensation Mgmt For Against Against Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 20 Shareholder Proposal Cumulative Voting ShrHoldr Against Against For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 21 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 22 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHoldr Against Against For Voted General Electric Company United States 04/27/2011 Annual 2/28/2011 GE 24 Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against Against For Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 Elect Rex Harrington Mgmt For For For Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 Elect George Konomos Mgmt For For For Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 2 Increase of Authorized Common Stock Mgmt For For For Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 3 2011 Stock Incentive Plan Mgmt For Against Against Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 4 Ratification of Auditor Mgmt For For For Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 5 Advisory Vote on Executive Compensation Mgmt For Against Against Voted General Maritime Corporation United States 05/12/2011 Annual 3/15/2011 GMR Y2693R101 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 1 Elect Bradbury Anderson Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 2 Elect R. Kerry Clark Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 3 Elect Paul Danos Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 4 Elect William Esrey Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 5 Elect Raymond Gilmartin Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 6 Elect Judith Richards Hope Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 7 Elect Heidi Miller Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 9 Elect Steve Odland Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 10 Elect Kendall Powell Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 11 Elect Lois Quam Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 12 Elect Michael Rose Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 13 Elect Robert Ryan Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 14 Elect Dorothy Terrell Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 15 Executive Incentive Plan Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 16 Ratification of Auditor Mgmt For For For Voted General Mills, Inc. United States 09/27/2010 Annual 7/29/2010 GIS 17 Advisory Vote on Executive Compensation Mgmt For For For Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN Elect Alexander Barkas Mgmt For Withhold Against Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN Elect Karin Eastham Mgmt For For For Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN 2 2011 Incentive Award Plan Mgmt For For For Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN 5 Ratification of Auditor Mgmt For For For Voted Geron Corporation United States 05/11/2011 Annual 3/15/2011 GERN 6 Transaction of Other Business Mgmt For Against Against Voted Global Crossing Limited United States 06/14/2011 Annual 4/18/2011 GLBC G3921A175 Elect Charles Macaluso Mgmt For For For Voted Global Crossing Limited United States 06/14/2011 Annual 4/18/2011 GLBC G3921A175 Elect Michael Rescoe Mgmt For For For Voted Global Crossing Limited United States 06/14/2011 Annual 4/18/2011 GLBC G3921A175 2 Reduction of Share Premium Mgmt For For For Voted Global Crossing Limited United States 06/14/2011 Annual 4/18/2011 GLBC G3921A175 3 Ratification of Auditor Mgmt For For For Voted Global Crossing Limited United States 06/14/2011 Annual 4/18/2011 GLBC G3921A175 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Global Crossing Limited United States 06/14/2011 Annual 4/18/2011 GLBC G3921A175 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Global Crossing Limited United States 07/08/2010 Annual 5/10/2010 GLBC G3921A175 Elect Charles Macaluso Mgmt For For For Voted Global Crossing Limited United States 07/08/2010 Annual 5/10/2010 GLBC G3921A175 Elect Michael Rescoe Mgmt For For For Voted Global Crossing Limited United States 07/08/2010 Annual 5/10/2010 GLBC G3921A175 2 Amendment to the 2003 Stock Incentive Plan Mgmt For Against Against Voted Global Crossing Limited United States 07/08/2010 Annual 5/10/2010 GLBC G3921A175 3 Amendment to the Senior Executive Short-Term Incentive Compensation Plan Mgmt For For For Voted Global Crossing Limited United States 07/08/2010 Annual 5/10/2010 GLBC G3921A175 4 Ratification of Auditor Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect Carolyn Corvi Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect Diane Creel Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect Harris DeLoach, Jr. Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect James Griffith Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect William Holland Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect John Jumper Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect Marshall Larsen Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect Lloyd Newton Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR Elect Alfred Rankin, Jr. Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR 2 Ratification of Auditor Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR 3 2011 Equity Compensation Plan Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Goodrich Corporation United States 04/19/2011 Annual 2/28/2011 GR 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP Elect Josiah Austin Mgmt For For For Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP Elect Peter Goodson Mgmt For For For Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP Elect Gene Washington Mgmt For For For Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP 2 Ratification of Auditor Mgmt For For For Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP 5 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against Voted Goodrich Petroleum Corporation United States 05/19/2011 Annual 4/7/2011 GDP 6 Approval of material terms of 2006 Long-Term Incentive Plan pursuant to Section 162(m) Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect Larry Page Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect Sergey Brin Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect Eric Schmidt Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect L. John Doerr Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect John Hennessy Mgmt For Withhold Against Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect Ann Mather Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect Paul Otellini Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect K. Ram Shriram Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 Elect Shirley Tilghman Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 2 Ratification of Auditor Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 3 Amendment to the 2004 Stock Plan Mgmt For Against Against Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 6 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 7 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted Google Inc. United States 06/02/2011 Annual 4/4/2011 GOOG 38259P508 8 Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Against Against For Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG Elect Patrick McHale Mgmt For Withhold Against Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG Elect Lee Mitau Mgmt For Withhold Against Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG Elect Marti Morfitt Mgmt For Withhold Against Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG 2 Ratification of Auditor Mgmt For For For Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Graco Inc. United States 04/21/2011 Annual 2/22/2011 GGG 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK Elect G. Andrea Botta Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK Elect Kevin Burns Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK Elect Kevin Conway Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK Elect Jeffrey Coors Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK Elect David Scheible Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK 2 Amendment to the 2004 Stock and Incentive Compensation Plan Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Graphic Packaging Holding Company United States 05/19/2011 Annual 3/21/2011 GPK 5 Transaction of Other Business Mgmt For Against Against Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 Elect Barrington Furr Mgmt For For For Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 Elect Kenneth Robinson Mgmt For For For Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 Elect Timothy Sear Mgmt For For For Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 2 Increase of Authorized Common Stock Mgmt For For For Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 3 Ratification of Auditor Mgmt For For For Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 4 Advisory Vote on Executive Compensation Mgmt For For For Voted GTx, Inc. United States 05/05/2011 Annual 3/7/2011 GTXI 40052B108 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 1 Elect Alan Bennett Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 2 Elect James Boyd Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 3 Elect Milton Carroll Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 4 Elect Nance Dicciani Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 5 Elect S. Malcolm Gillis Mgmt For Against Against Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 6 Elect Abdallah Jum'ah Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 7 Elect David Lesar Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 8 Elect Robert Malone Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 9 Elect J. Landis Martin Mgmt For Against Against Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 10 Elect Debra Reed Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 11 Ratification of Auditor Mgmt For For For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 12 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 14 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For Voted Halliburton Company United States 05/19/2011 Annual 3/21/2011 HAL 15 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 Elect Michael Hough Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 Elect Benjamin Hough Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 Elect David Berson Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 Elect Ira Kawaller Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 Elect Jeffrey Miller Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 Elect Thomas Wren Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 2 Ratification of Auditor Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Hatteras Financial Corp. United States 05/04/2011 Annual 3/16/2011 HTS 41902R103 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect William Schoen Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect Gary Newsome Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect Kent Dauten Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect Donald Kiernan Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect Robert Knox Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect William Mayberry Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect Vicki O'Meara Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect William Steere, Jr. Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA Elect Randolph Westerfield Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Health Management Associates, Inc. United States 05/17/2011 Annual 3/21/2011 HMA 4 Ratification of Auditor Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 1 Elect Mary Citrino Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 2 Elect Theodore Craver, Jr. Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 3 Elect Vicki Escarra Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 4 Elect Gale Fitzgerald Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 5 Elect Patrick Foley Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 6 Elect Jay Gellert Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 7 Elect Roger Greaves Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 8 Elect Bruce Willison Mgmt For Against Against Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 9 Elect Frederick Yeager Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 10 Ratification of Auditor Mgmt For For For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Health Net, Inc. United States 05/18/2011 Annual 3/28/2011 HNT 42222G108 13 Elimination of Supermajority Requirement Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect Robert Carr Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect Mitchell Hollin Mgmt For Withhold Against Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect Robert Niehaus Mgmt For Withhold Against Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect Marc Ostro Mgmt For Withhold Against Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect Jonathan Palmer Mgmt For Withhold Against Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect George Raymond Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 Elect Richard Vague Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 2 Ratification of Auditor Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Heartland Payment Systems, Inc. United States 05/13/2011 Annual 3/25/2011 HPY 42235N108 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 Elect Michael Johnson Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 Elect John Tartol Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 Elect Carole Black Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 Elect Michael Levitt Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 2 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 3 Stock Split Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 6 Ratification of Auditor Mgmt For For For Voted Herbalife Ltd. United States 04/28/2011 Annual 2/28/2011 HLF G4412G101 7 Reapproval of the Executive Incentive Plan Mgmt For For For Voted Hewitt Associates, Inc. United States 09/20/2010 Special 8/16/2010 HEW 42822Q100 1 Acquisition Mgmt For For For Voted Hewitt Associates, Inc. United States 09/20/2010 Special 8/16/2010 HEW 42822Q100 2 Right to Adjourn Meeting Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect Buford Berry Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect Matthew Clifton Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect Leldon Echols Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect R. Kevin Hardage Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect Robert McKenzie Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect Jack Reid Mgmt For Withhold Against Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC Elect Tommy Valenta Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC 2 Ratification of Auditor Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Holly Corporation United States 05/12/2011 Annual 3/21/2011 HOC 5 Amendment to the Long-Term Incentive Compensation Plan Mgmt For For For Voted Holly Corporation United States 06/28/2011 Special 5/20/2011 HOC 1 Merger Mgmt For For For Voted Holly Corporation United States 06/28/2011 Special 5/20/2011 HOC 2 Increase of Authorized Common Stock and Company Name Change Mgmt For For For Voted Holly Corporation United States 06/28/2011 Special 5/20/2011 HOC 3 Right to Adjourn Meeting Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 1 Elect Gordon Bethune Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 2 Elect Kevin Burke Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 3 Elect Jaime Chico Pardo Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 4 Elect David Cote Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 5 Elect D. Scott Davis Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 6 Elect Linnet Deily Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 7 Elect Judd Gregg Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 8 Elect Lord Clive Hollick Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 9 Elect George Paz Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 10 Elect Bradley Sheares Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 11 Ratification of Auditor Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 14 2011 Stock Incentive Plan Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 15 Amendment to the Incentive Compensation Plan for Executive Employees Mgmt For For For Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Honeywell International Inc. United States 04/25/2011 Annual 2/25/2011 HON 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 1 Elect Terrell Crews Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 2 Elect Jeffrey Ettinger Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 3 Elect Jody Feragen Mgmt For Against Against Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 4 Elect Susan Marvin Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 5 Elect John Morrison Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 6 Elect Elsa Murano Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 7 Elect Robert Nakasone Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 8 Elect Susan Nestegard Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 9 Elect Ronald Pearson Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 10 Elect Dakota Pippins Mgmt For Against Against Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 11 Elect Hugh Smith Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 12 Elect John Turner Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 13 Increase of Authorized Common Stock Mgmt For Against Against Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 14 Ratification of Auditor Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Hormel Foods Corporation United States 01/31/2011 Annual 12/3/2010 HRL 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted Idexx Laboratories, Inc. United States 05/04/2011 Annual 3/7/2011 IDXX 45168D104 Elect Thomas Craig Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/04/2011 Annual 3/7/2011 IDXX 45168D104 Elect Rebecca Henderson Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/04/2011 Annual 3/7/2011 IDXX 45168D104 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/04/2011 Annual 3/7/2011 IDXX 45168D104 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Idexx Laboratories, Inc. United States 05/04/2011 Annual 3/7/2011 IDXX 45168D104 4 Ratification of Auditor Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 1 Elect Susan Crown Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 2 Elect Don Davis, Jr. Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 3 Elect Robert McCormack Mgmt For Against Against Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 4 Elect Robert Morrison Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 5 Elect James Skinner Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 6 Elect David Smith, Jr. Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 7 Elect David Speer Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 8 Elect Pamela Strobel Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 9 Elect Kevin Warren Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 10 Elect Anre Williams Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 11 Ratification of Auditor Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 14 2011 Cash Incentive Plan Mgmt For For For Voted Illinois Tool Works Inc. United States 05/06/2011 Annual 3/8/2011 ITW 15 Amendment to the 2011 Long-Term Incentive Plan Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Richard De Schutter Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Barry Ariko Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Julian Baker Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Paul Brooke Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Wendy Dixon Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Paul Friedman Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect John Niblack Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 Elect Roy Whitfield Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 2 Amendment to the 2010 Stock Incentive Plan Mgmt For Against Against Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 3 Amendment to the 1997 Employee Stock Purchase Plan Mgmt For Against Against Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Incyte Corporation United States 05/20/2011 Annual 3/31/2011 INCY 45337C102 6 Ratification of Auditor Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 1 Elect Howard Atkins Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 2 Elect Leslie Heisz Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 3 Elect John Ingram Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 4 Elect Orrin Ingram, II Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 5 Elect Dale Laurance Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 6 Elect Linda Levinson Mgmt For Against Against Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 7 Elect Scott McGregor Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 8 Elect Michael Smith Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 9 Elect Gregory Spierkel Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 10 Elect Joe Wyatt Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 13 2011 Incentive Plan Mgmt For For For Voted Ingram Micro Inc. United States 06/08/2011 Annual 4/11/2011 IM 14 Ratification of Auditor Mgmt For For For Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 Elect Larry Gunning Mgmt For For For Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 Elect Robertson Jones Mgmt For For For Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 Elect Kenneth Lamneck Mgmt For For For Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 4 Amendment to the 2007 Omnibus Plan Mgmt For For For Voted Insight Enterprises, Inc. United States 05/18/2011 Annual 3/25/2011 NSIT 45765U103 5 Ratification of Auditor Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect John Schofield Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect Lewis Eggebrecht Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect Umesh Padval Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect Gordon Parnell Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect Donald Schrock Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect Ron Smith Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI Elect Theodore Tewksbury Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI 2 Amendment to the 2004 Equity Plan Mgmt For For For Voted Integrated Device Technology, Inc. United States 09/23/2010 Annual 7/23/2010 IDTI 3 Ratification of Auditor Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 1 Elect Charlene Barshefsky Mgmt For Against Against Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 2 Elect Susan Decker Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 3 Elect John Donahoe Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 4 Elect Reed Hundt Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 5 Elect Paul Otellini Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 6 Elect James Plummer Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 7 Elect David Pottruck Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 8 Elect Jane Shaw Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 9 Elect Frank Yeary Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 10 Elect David Yoffie Mgmt For Against Against Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 11 Ratification of Auditor Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 12 Amendment to the 2006 Equity Incentive Plan Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Intel Corporation United States 05/19/2011 Annual 3/21/2011 INTC 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 1 Elect Alain Belda Mgmt For Against Against Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 2 Elect William Brody Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 3 Elect Kenneth Chenault Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 4 Elect Michael Eskew Mgmt For Against Against Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 5 Elect Shirley Jackson Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 6 Elect Andrew Liveris Mgmt For Against Against Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 7 Elect W. James McNerney, Jr. Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 8 Elect James Owens Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 9 Elect Samuel Palmisano Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 10 Elect Joan Spero Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 11 Elect Sidney Taurel Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 12 Elect Lorenzo Hector Zambrano Trevino Mgmt For Against Against Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 13 Ratification of Auditor Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 14 Advisory Vote on Executive Compensation Mgmt For For For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted International Business Machines Corporation United States 04/26/2011 Annual 2/25/2011 IBM 18 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Paget Alves Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Janice Chaffin Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Greg Creed Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Patti Hart Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Robert Miller Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect David Roberson Mgmt For Withhold Against Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Vincent Sadusky Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT Elect Philip Satre Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT 2 Amendment to the 2002 Stock Inventive Plan Mgmt For Against Against Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT 3 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted International Game Technology United States 03/01/2011 Annual 1/3/2011 IGT 6 Ratification of Auditor Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 1 Elect Reginald Brack Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 2 Elect Jocelyn Carter-Miller Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 3 Elect Jill Considine Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 4 Elect Richard Goldstein Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 5 Elect Mary Guilfoile Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 6 Elect H. John Greeniaus Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 7 Elect William Kerr Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 8 Elect Michael Roth Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 9 Elect David Thomas Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 10 Ratification of Auditor Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Interpublic Group of Companies, Inc. United States 05/26/2011 Annual 4/4/2011 IPG 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 1 Elect David Bell Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 2 Elect Robert Conn Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 3 Elect James Diller Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 4 Elect Gary Gist Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 5 Elect Mercedes Johnson Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 6 Elect Gregory Lang Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 7 Elect Jan Peeters Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 8 Elect Robert Pokelwaldt Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 9 Elect James Urry Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 10 Ratification of Auditor Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 11 Amendment to the 2008 Equity Compensation Plan Mgmt For For For Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 12 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Intersil Corporation United States 05/04/2011 Annual 3/10/2011 ISIL 46069S109 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 1 Elect Rex Adams Mgmt For For For Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 2 Elect John Banham Mgmt For For For Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 3 Elect Denis Kessler Mgmt For Against Against Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 6 2011 Global Equity Incentive Plan Mgmt For Against Against Voted Invesco Ltd. United States 05/26/2011 Annual 3/28/2011 IVZ G491BT108 7 Ratification of Auditor Mgmt For For For Voted ITRON, Inc. United States 05/03/2011 Annual 2/25/2011 ITRI 1 Elect Jon Eliassen Mgmt For Against Against Voted ITRON, Inc. United States 05/03/2011 Annual 2/25/2011 ITRI 2 Elect Charles Gaylord, Jr. Mgmt For For For Voted ITRON, Inc. United States 05/03/2011 Annual 2/25/2011 ITRI 3 Elect Gary Pruitt Mgmt For For For Voted ITRON, Inc. United States 05/03/2011 Annual 2/25/2011 ITRI 4 Ratification of Auditor Mgmt For For For Voted ITRON, Inc. United States 05/03/2011 Annual 2/25/2011 ITRI 5 Advisory Vote on Executive Compensation Mgmt For For For Voted ITRON, Inc. United States 05/03/2011 Annual 2/25/2011 ITRI 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 1 Elect Mary Coleman Mgmt For Against Against Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 2 Elect James Cullen Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 3 Elect Ian Davis Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 4 Elect Michael Johns Mgmt For Against Against Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 5 Elect Susan Lindquist Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 6 Elect Anne Mulcahy Mgmt For Against Against Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 7 Elect Leo Mullin Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 8 Elect William Perez Mgmt For Against Against Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 9 Elect Charles Prince Mgmt For Against Against Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 10 Elect David Satcher Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 11 Elect William Weldon Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 12 Ratification of Auditor Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 15 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 16 Shareholder Proposal Regarding Policy on Health Status Discrimination ShrHoldr Against Against For Voted Johnson & Johnson United States 04/28/2011 Annual 3/1/2011 JNJ 17 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect Steven Gerard Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect John Hanson Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect Kenneth Johnsen Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect Gale Klappa Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect Richard Loynd Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect P. Eric Siegert Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect Michael Sutherlin Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG Elect James Tate Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG 2 Ratification of Auditor Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Joy Global Inc. United States 03/08/2011 Annual 1/12/2011 JOYG 5 Employee Stock Purchase Plan Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 1 Elect Crandall Bowles Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 2 Elect Stephen Burke Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 3 Elect David Cote Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 4 Elect James Crown Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 5 Elect James Dimon Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 6 Elect Ellen Futter Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 7 Elect William Gray, III Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 8 Elect Laban Jackson, Jr. Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 9 Elect David Novak Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 10 Elect Lee Raymond Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 11 Elect William Weldon Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 12 Ratification of Auditor Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 15 Amendment to the Long-Term Incentive Plan Mgmt For For For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 16 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 18 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 20 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For Voted JPMorgan Chase & Co. United States 05/17/2011 Annual 3/18/2011 JPM 46625H100 21 Shareholder Proposal Regarding an Independent Lead Director ShrHoldr Against Against For Voted L-1 Identity Solutions, Inc. United States 02/03/2011 Special 12/27/2010 ID 50212A106 1 Acquisition Mgmt For For For Voted L-1 Identity Solutions, Inc. United States 02/03/2011 Special 12/27/2010 ID 50212A106 2 Right to Adjourn Meeting Mgmt For For For Voted Las Vegas Sands Corp. United States 06/10/2011 Annual 4/15/2011 LVS Elect Charles Forman Mgmt For For For Voted Las Vegas Sands Corp. United States 06/10/2011 Annual 4/15/2011 LVS Elect George Koo Mgmt For For For Voted Las Vegas Sands Corp. United States 06/10/2011 Annual 4/15/2011 LVS Elect Irwin Siegel Mgmt For For For Voted Las Vegas Sands Corp. United States 06/10/2011 Annual 4/15/2011 LVS 2 Ratification of Auditor Mgmt For For For Voted Las Vegas Sands Corp. United States 06/10/2011 Annual 4/15/2011 LVS 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Las Vegas Sands Corp. United States 06/10/2011 Annual 4/15/2011 LVS 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 Elect Lee Kennedy Mgmt For For For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 Elect Philip Heasley Mgmt For For For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 Elect Susan Lester Mgmt For For For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 2 Ratification of Auditor Mgmt For For For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Lender Processing Services, Inc. United States 05/19/2011 Annual 3/21/2011 LPS 52602E102 5 Amendment to the 2008 Omnibus Incentive Plan Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Ian Cumming Mgmt For Withhold Against Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Paul Dougan Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Alan Hirschfield Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect James Jordan Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Jeffrey Keil Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Jesse Nichols III Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Michael Sorkin Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK Elect Joseph Steinberg Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK 4 2011 Senior Executive Warrant Plan Mgmt For For For Voted Leucadia National Corporation United States 05/16/2011 Annual 3/21/2011 LUK 5 Ratification of Auditor Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 1 Elect Paul Rooke Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 2 Elect Ralph Gomory Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 3 Elect Jared Cohon Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 4 Elect J. Edward Coleman Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 5 Elect Sandra Helton Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 6 Ratification of Auditor Mgmt For For For Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 7 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Lexmark International, Inc. United States 04/28/2011 Annual 2/28/2011 LXK 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA Elect Michael Fries Mgmt For For For Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA Elect Paul Gould Mgmt For For For Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA Elect John Malone Mgmt For For For Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA Elect Larry Romrell Mgmt For For For Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Liberty Global, Inc. United States 06/21/2011 Annual 4/25/2011 LBTYA 4 Ratification of Auditor Mgmt For For For Voted Liberty Media Corporation (Capital) United States 05/23/2011 Special 4/12/2011 LCAPA 53071M708 1 Spin-off Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/07/2011 Annual 4/14/2011 LPNT 53219L109 Elect William Carpenter Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/07/2011 Annual 4/14/2011 LPNT 53219L109 Elect Richard Evans Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/07/2011 Annual 4/14/2011 LPNT 53219L109 Elect Michael Haley Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/07/2011 Annual 4/14/2011 LPNT 53219L109 2 Ratification of Auditor Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/07/2011 Annual 4/14/2011 LPNT 53219L109 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Lifepoint Hospitals, Inc. United States 06/07/2011 Annual 4/14/2011 LPNT 53219L109 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 1 Elect Donna James Mgmt For For For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 2 Elect Jeffrey Miro Mgmt For For For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 3 Elect Raymond Zimmerman Mgmt For For For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 4 Ratification of Auditor Mgmt For For For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 5 2011 Stock Option Performance and Incentive Plan Mgmt For For For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 6 2011 Cash Incentive Compensation Performance Plan Mgmt For For For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 7 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Limited Brands, Inc. United States 05/26/2011 Annual 3/28/2011 LTD 9 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect Robert Swanson, Jr. Mgmt For For For Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect Lothar Maier Mgmt For For For Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect Arthur Agnos Mgmt For For For Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect John Gordon Mgmt For For For Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect David Lee Mgmt For Withhold Against Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect Richard Moley Mgmt For Withhold Against Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC Elect Thomas Volpe Mgmt For For For Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC 2 2010 Equity Incentive Plan Mgmt For For For Voted Linear Technology Corporation United States 11/03/2010 Annual 9/7/2010 LLTC 3 Ratification of Auditor Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 1 Elect Ann Berman Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 2 Elect Joseph Bower Mgmt For Against Against Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 3 Elect Charles Diker Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 4 Elect Jacob Frenkel Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 5 Elect Paul Fribourg Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 6 Elect Walter Harris Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 7 Elect Philip Laskawy Mgmt For Against Against Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 8 Elect Ken Miller Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 9 Elect Gloria Scott Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 10 Elect Andrew Tisch Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 11 Elect James Tisch Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 12 Elect Jonathan Tisch Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 15 Ratification of Auditor Mgmt For For For Voted Loews Corporation United States 05/10/2011 Annual 3/14/2011 L 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Raul Alvarez Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect David Bernauer Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Leonard Berry Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Peter Browning Mgmt For Withhold Against Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Dawn Hudson Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Robert Johnson Mgmt For Withhold Against Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Marshall Larsen Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Richard Lochridge Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Robert Niblock Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW Elect Stephen Page Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 2 Ratification of Auditor Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 5 2011 Annual Incentive Plan Mgmt For For For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 6 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against For Against Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 7 Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against Against For Voted Lowe's Companies, Inc. United States 05/27/2011 Annual 3/25/2011 LOW 8 Shareholder Proposal Regarding Report on Political Contributions and Expenditure Report ShrHoldr Against For Against Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Stephen Bollenbach Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Deirdre Connelly Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Meyer Feldberg Mgmt For Withhold Against Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Sara Levinson Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Terry Lundgren Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Joseph Neubauer Mgmt For Withhold Against Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Joseph Pichler Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Joyce Roche Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Craig Weatherup Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 Elect Marna Whittington Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 2 Ratification of Auditor Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 3 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Macy's, Inc. United States 05/20/2011 Annual 3/25/2011 M 55616P104 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Manitowoc Company, Inc. United States 05/03/2011 Annual 2/25/2011 MTW Elect Donald Condon, Jr. Mgmt For For For Voted Manitowoc Company, Inc. United States 05/03/2011 Annual 2/25/2011 MTW Elect Keith Nosbusch Mgmt For For For Voted Manitowoc Company, Inc. United States 05/03/2011 Annual 2/25/2011 MTW Elect Glen Tellock Mgmt For For For Voted Manitowoc Company, Inc. United States 05/03/2011 Annual 2/25/2011 MTW 2 Ratification of Auditor Mgmt For For For Voted Manitowoc Company, Inc. United States 05/03/2011 Annual 2/25/2011 MTW 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Manitowoc Company, Inc. United States 05/03/2011 Annual 2/25/2011 MTW 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect George Pedersen Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Richard Armitage Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Mary Bush Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Barry Campbell Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Walter Fatzinger, Jr. Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect David Jeremiah Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Richard Kerr Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Kenneth Minihan Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT Elect Stephen Porter Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT 2 Advisory Vote on Executive Compensation Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT 4 Amendment to the Management Incentive Plan Mgmt For For For Voted ManTech International Corporation United States 05/12/2011 Annual 3/15/2011 MANT 5 Ratification of Auditor Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 1 Elect Gregory Boyce Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 2 Elect Pierre Brondeau Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 3 Elect Clarence Cazalot, Jr. Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 4 Elect David Daberko Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 5 Elect William Davis, III Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 6 Elect Shirley Jackson Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 7 Elect Philip Lader Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 8 Elect Charles Lee Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 9 Elect Michael Phelps Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 10 Elect Dennis Reilley Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 11 Elect Seth Schofield Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 12 Elect John Snow Mgmt For Against Against Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 13 Elect Thomas Usher Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 14 Ratification of Auditor Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 15 Amendment to the Right to Call a Special Meeting Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 16 Advisory Vote on Executive Compensation Mgmt For For For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Marathon Oil Corporation United States 04/27/2011 Annual 2/28/2011 MRO 18 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 1 Elect J.W. Marriott, Jr. Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 2 Elect John Marriott III Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 3 Elect Mary Bush Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 4 Elect Lawrence Kellner Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 5 Elect Debra Lee Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 6 Elect George Munoz Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 7 Elect Harry Pearce Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 8 Elect Steven Reinemund Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 9 Elect Lawrence Small Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 10 Elect Arne Sorenson Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 11 Ratification of Auditor Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Marriott International, Inc. United States 05/06/2011 Annual 3/15/2011 MAR 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 1 Elect Ta-Lin Hsu Mgmt For For For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 2 Elect John Kassakian Mgmt For For For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 3 Repeal of Classified Board Mgmt For For For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 4 Amendment to Majority Vote Standard for Election of Directors Mgmt For For For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 5 Executive Performance Incentive Plan Mgmt For For For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 6 Amendment to the 1995 Stock Option Plan Mgmt For For For Voted Marvell Technology Group Ltd. United States 07/08/2010 Annual 5/20/2010 MRVL G5876H105 7 Ratification of Auditor Mgmt For For For Voted Massey Energy Company United States 06/01/2011 Special 4/27/2011 MEE 1 Acquisition Mgmt For For For Voted Massey Energy Company United States 06/01/2011 Special 4/27/2011 MEE 2 Right to Adjourn Meeting Mgmt For For For Voted MB Financial, Inc. United States 06/13/2011 Annual 3/28/2011 MBFI 55264U108 1 Elect Richard Holmstrom Mgmt For For For Voted MB Financial, Inc. United States 06/13/2011 Annual 3/28/2011 MBFI 55264U108 2 Elect Karen May Mgmt For Against Against Voted MB Financial, Inc. United States 06/13/2011 Annual 3/28/2011 MBFI 55264U108 3 Advisory Vote on Executive Compensation Mgmt For For For Voted MB Financial, Inc. United States 06/13/2011 Annual 3/28/2011 MBFI 55264U108 4 Amendment to the 1997 Omnibus Incentive Plan Mgmt For For For Voted MB Financial, Inc. United States 06/13/2011 Annual 3/28/2011 MBFI 55264U108 5 Repeal of Classified Board Mgmt For For For Voted MB Financial, Inc. United States 06/13/2011 Annual 3/28/2011 MBFI 55264U108 6 Ratification of Auditor Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 1 Elect John Bilbrey Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 2 Elect James Brady Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 3 Elect J. Michael Fitzpatrick Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 4 Elect Freeman Hrabowski, III Mgmt For Against Against Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 5 Elect Patricia Little Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 6 Elect Michael Mangan Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 7 Elect Margaret Preston Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 8 Elect George Roche Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 9 Elect Gordon Stetz, Jr. Mgmt For Against Against Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 10 Elect William Stevens Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 11 Elect Alan Wilson Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 12 Ratification of Auditor Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 13 Advisory Vote on Executive Compensation Mgmt For For For Voted McCormick & Company, Incorporated United States 03/30/2011 Annual 12/31/2010 MKC 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 1 Elect Susan Arnold Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 2 Elect Richard Lenny Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 3 Elect Cary McMillan Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 4 Elect Sheila Penrose Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 5 Elect James Skinner Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 6 Ratification of Auditor Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 7 Advisory Vote on Executive Compensation Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 9 Elimination of Super-majority Requirement in Article Regarding Transactions with Interested Shareholders Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 10 Elimination of Supermajority Requirement in Article Regarding the Removal of Directors Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 11 Elimination of Supermajority Requirement in Article Regarding Shareholder Action Mgmt For For For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 12 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 13 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against Against For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 14 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against Against For Voted McDonald's Corporation United States 05/19/2011 Annual 3/22/2011 MCD 15 Shareholder Proposal Regarding Beverage Containers ShrHoldr Against Against For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect Richard Adkerson Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect A. Peyton Bush, III Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect William Carmichael Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect Robert Day Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect James Flores Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect Gerald Ford Mgmt For Withhold Against Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect H. Devon Graham, Jr. Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect Suzanne Mestayer Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect James Moffett Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect B. M. Rankin, Jr. Mgmt For Withhold Against Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR Elect John Wombwell Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR 4 Ratification of Auditor Mgmt For For For Voted McMoran Exploration Co. United States 06/15/2011 Annual 4/19/2011 MMR 5 Technical Amendments to Amended and Restated Certificate of Incorporation Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 1 Elect Howard Barker, Jr. Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 2 Elect John Cassis Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 3 Elect Michael Goldstein Mgmt For Against Against Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 4 Elect Charles Lillis Mgmt For Against Against Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 5 Elect Myrtle Potter Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 6 Elect William Roper Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 7 Elect David Snow, Jr. Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 8 Elect David Stevens Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 9 Elect Blenda Wilson Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 10 Ratification of Auditor Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 11 Elimination of Supermajority Requirements Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 12 Amendment to the 2002 Stock Incentive Plan Mgmt For For For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Medco Health Solutions, Inc. United States 05/24/2011 Annual 3/28/2011 MHS 58405U102 15 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For Voted Mediacom Communications Corporation United States 03/04/2011 Special 1/14/2011 MCCC 58446K105 1 Approval of the Merger Mgmt For For For Voted Mediacom Communications Corporation United States 03/04/2011 Special 1/14/2011 MCCC 58446K105 2 Right to Adjourn Meeting Mgmt For For For Voted Mediacom Communications Corporation United States 03/04/2011 Special 1/14/2011 MCCC 58446K105 3 Transaction of Other Business Mgmt For Against Against Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 1 Elect Spencer Davidson Mgmt For For For Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 2 Elect Stuart Diamond Mgmt For For For Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 3 Elect Peter Knight Mgmt For For For Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 4 Ratification of Auditor Mgmt For For For Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 5 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Medicis Pharmaceutical Corporation United States 05/17/2011 Annual 3/18/2011 MRX 7 Amendment to the 2006 Incentive Award Plan Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Richard Anderson Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect David Calhoun Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Victor Dzau Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect William Hawkins Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Shirley Jackson Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect James Lenehan Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Denise O'Leary Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Kendall Powell Mgmt For Withhold Against Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Robert Pozen Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Jean-Pierre Rosso Mgmt For For For Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT Elect Jack Schuler Mgmt For Withhold Against Voted Medtronic, Inc. United States 08/25/2010 Annual 6/28/2010 MDT 2 Ratification of Auditor Mgmt For For For Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 1 Elect Peter Blackmore Mgmt For For For Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 2 Elect Ahmad Chatila Mgmt For For For Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 3 Elect Marshall Turner, Jr. Mgmt For For For Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 4 Ratification of Auditor Mgmt For For For Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 5 Advisory Vote on Executive Compensation Mgmt For Against Against Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted MEMC Electronic Materials, Inc. United States 04/28/2011 Annual 2/28/2011 WFR 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 1 Elect Leslie Brun Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 2 Elect Thomas Cech Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 3 Elect Richard Clark Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 4 Elect Kenneth Frazier Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 5 Elect Thomas Glocer Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 6 Elect Steven Goldstone Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 7 Elect William Harrison, Jr. Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 8 Elect Harry Jacobson Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 9 Elect William Kelley Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 10 Elect C. Robert Kidder Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 11 Elect Rochelle Lazarus Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 12 Elect Carlos Represas Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 13 Elect Patricia Russo Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 14 Elect Thomas Shenk Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 15 Elect Anne Tatlock Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 16 Elect Craig Thompson Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 17 Elect Wendell Weeks Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 18 Elect Peter Wendell Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 19 Ratification of Auditor Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 20 Advisory Vote on Executive Compensation Mgmt For For For Voted Merck & Co., Inc. United States 05/24/2011 Annual 3/25/2011 MRK 58933Y105 21 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 1 Elect James Anderson Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 2 Elect John Kraeutler Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 3 Elect Gary Kreider Mgmt For Against Against Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 4 Elect William Motto Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 5 Elect David Phillips Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 6 Elect Robert Ready Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/20/2011 Annual 11/22/2010 VIVO 7 Ratification of Auditor Mgmt For For For Voted Metals USA Holdings Corp. United States 05/11/2011 Annual 3/28/2011 MUSA 59132A104 Elect Larry Powers Mgmt For For For Voted Metals USA Holdings Corp. United States 05/11/2011 Annual 3/28/2011 MUSA 59132A104 Elect Mark Slaven Mgmt For For For Voted Metals USA Holdings Corp. United States 05/11/2011 Annual 3/28/2011 MUSA 59132A104 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Metals USA Holdings Corp. United States 05/11/2011 Annual 3/28/2011 MUSA 59132A104 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Metals USA Holdings Corp. United States 05/11/2011 Annual 3/28/2011 MUSA 59132A104 4 Ratification of Auditor Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 Elect Steven Kandarian Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 Elect Sylvia Mathews Burwell Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 Elect Eduardo Castro-Wright Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 Elect Cheryl Grise Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 Elect Lulu Wang Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 2 Repeal of Classified Board Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 3 Ratification of Auditor Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 4 Advisory Vote on Executive Compensation Mgmt For For For Voted MetLife, Inc. United States 04/26/2011 Annual 3/1/2011 MET 59156R108 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted MetroPCS Communications, Inc. United States 05/26/2011 Annual 4/18/2011 PCS Elect Roger Linquist Mgmt For For For Voted MetroPCS Communications, Inc. United States 05/26/2011 Annual 4/18/2011 PCS Elect Arthur Patterson Mgmt For For For Voted MetroPCS Communications, Inc. United States 05/26/2011 Annual 4/18/2011 PCS 2 Advisory Vote on Executive Compensation Mgmt For For For Voted MetroPCS Communications, Inc. United States 05/26/2011 Annual 4/18/2011 PCS 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted MetroPCS Communications, Inc. United States 05/26/2011 Annual 4/18/2011 PCS 4 Ratification of Auditor Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 1 Elect Steven Ballmer Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 2 Elect Dina Dublon Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 3 Elect William Gates III Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 4 Elect Raymond Gilmartin Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 5 Elect Reed Hastings Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 6 Elect Maria Klawe Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 7 Elect David Marquardt Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 8 Elect Charles Noski Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 9 Elect Helmut Panke Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 10 Ratification of Auditor Mgmt For For For Voted Microsoft Corporation United States 11/16/2010 Annual 9/3/2010 MSFT 11 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For Voted Mirant Corporation United States 10/25/2010 Special 9/13/2010 MIR 60467R100 1 Merger Mgmt For For For Voted Mirant Corporation United States 10/25/2010 Special 9/13/2010 MIR 60467R100 2 Right to Adjourn Meeting Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 1 Elect Roy Bostock Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 2 Elect Erskine Bowles Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 3 Elect Howard Davies Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 4 Elect James Gorman Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 5 Elect James Hance, Jr. Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 6 Elect C. Robert Kidder Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 7 Elect John Mack Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 8 Elect Donald Nicolaisen Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 9 Elect Hutham Olayan Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 10 Elect James Owens Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 11 Elect O. Griffith Sexton Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 12 Elect Masaaki Tanaka Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 13 Elect Laura Tyson Mgmt For Against Against Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 14 Ratification of Auditor Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 15 Amendment to the 2007 Equity Incentive Compensation Plan Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 16 Advisory Vote on Executive Compensation Mgmt For For For Voted Morgan Stanley United States 05/18/2011 Annual 3/21/2011 MS 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 1 Elect Gregory Brown Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 2 Elect William Bratton Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 3 Elect David Dorman Mgmt For Against Against Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 4 Elect Michael Hayden Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 5 Elect Vincent Intrieri Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 6 Elect Judy Lewent Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 7 Elect Samuel Scott III Mgmt For Against Against Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 8 Elect John White Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 9 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 10 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 11 Amendment to the Omnibus Incentive Plan of 2006 Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 12 Ratification of Auditor Mgmt For For For Voted Motorola Solutions, Inc. United States 05/02/2011 Annual 3/7/2011 MSI 13 Shareholder Proposal Regarding Review of Global Human Rights Standards ShrHoldr Against Against For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Alexander Federbush Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Paul Flaherty Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Gennaro Fulvio Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Gary Gladstein Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Scott Goldman Mgmt For Withhold Against Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Terry Hermanson Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Harvey Karp Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI Elect Gregory Christopher Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI 2 Ratification of Auditor Mgmt For For For Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Mueller Industries, Inc. United States 05/05/2011 Annual 3/8/2011 MLI 5 2011 Annual Bonus Plan Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 1 Elect Frank Blue Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 2 Elect Claiborne Deming Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 3 Elect Robert Hermes Mgmt For Against Against Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 4 Elect James Kelley Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 5 Elect R. Madison Murphy Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 6 Elect William Nolan, Jr. Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 7 Elect Neal Schmale Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 8 Elect David Smith Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 9 Elect Caroline Theus Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 10 Elect David Wood Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Murphy Oil Corporation United States 05/11/2011 Annual 3/14/2011 MUR 13 Ratification of Auditor Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 Elect James Keyes Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 Elect John Correnti Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 Elect Daniel Ustian Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 2 Ratification of Auditor Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 3 Increase of Authorized Common Stock Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Navistar International Corporation United States 02/15/2011 Annual 12/31/2010 NAV 63934E108 6 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against Against For Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 Elect Kevin Gorman Mgmt For For For Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 Elect Gary Lyons Mgmt For For For Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 Elect William Rastetter Mgmt For Withhold Against Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 4 2011 Equity Incentive Plan Mgmt For For For Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted Neurocrine Biosciences, Inc. United States 05/25/2011 Annual 4/1/2011 NBIX 64125C109 6 Ratification of Auditor Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB Elect Dominick Ciampa Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB Elect William Frederick Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB Elect Max Kupferberg Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB Elect Spiros Voutsinas Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB Elect Robert Wann Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB 2 Ratification of Auditor Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB 3 Amendment to the Management Incentive Compensation Plan Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB 4 Amendment to the 2006 Stock Incentive Plan Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB 5 Advisory Vote on Executive Compensation Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/02/2011 Annual 4/7/2011 NYB 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 1 Elect Wesley Bush Mgmt For For For Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 2 Elect Lewis Coleman Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 3 Elect Victor Fazio Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 4 Elect Donald Felsinger Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 5 Elect Stephen Frank Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 6 Elect Bruce Gordon Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 7 Elect Madeleine Kleiner Mgmt For For For Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 8 Elect Karl Krapek Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 9 Elect Richard Myers Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 10 Elect Aulana Peters Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 11 Elect Kevin Sharer Mgmt For For For Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 12 Ratification of Auditor Mgmt For For For Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 13 2011 Long-Term Incentive Stock Plan Mgmt For For For Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 14 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted Northrop Grumman Corporation United States 05/18/2011 Annual 3/22/2011 NOC 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 Elect Joseph Anderson, Jr. Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 Elect Glenn Christenson Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 Elect Brian Kennedy Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 Elect John O'Reilly Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 Elect Philip Satre Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 Elect Michael Yackira Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 2 Advisory Vote on Executive Compensation Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 4 Amendment to the Executive Long-Term Incentive Plan Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 5 Amendment to the Articles of Incorporation to Reduce Super-Majority Vote Required for Amending Article on Director Elections Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 6 Amendment to the Articles of Incorporation to Reduce Super-Majority Vote Requirements in the "Fair Price" Provisions Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 7 Ratification of Auditor Mgmt For For For Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 8 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted NV Energy, Inc. United States 05/03/2011 Annual 3/8/2011 NVE 67073Y106 10 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Voted Olin Corporation United States 04/28/2011 Annual 2/28/2011 OLN Elect Gray Benoist Mgmt For For For Voted Olin Corporation United States 04/28/2011 Annual 2/28/2011 OLN Elect Richard Rompala Mgmt For For For Voted Olin Corporation United States 04/28/2011 Annual 2/28/2011 OLN Elect Joseph Rupp Mgmt For For For Voted Olin Corporation United States 04/28/2011 Annual 2/28/2011 OLN 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Olin Corporation United States 04/28/2011 Annual 2/28/2011 OLN 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Olin Corporation United States 04/28/2011 Annual 2/28/2011 OLN 4 Ratification of Auditor Mgmt For For For Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 1 Elect John Figueroa Mgmt For For For Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 2 Elect Steven Heyer Mgmt For For For Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 3 Elect Andrea Lindell Mgmt For Against Against Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 4 Elect James Shelton Mgmt For For For Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 5 Elect Amy Wallman Mgmt For For For Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Omnicare, Inc. United States 05/24/2011 Annual 4/1/2011 OCR 8 Ratification of Auditor Mgmt For For For Voted Omnicell, Inc. United States 05/24/2011 Annual 3/31/2011 OMCL 68213N109 Elect Randy Lindholm Mgmt For For For Voted Omnicell, Inc. United States 05/24/2011 Annual 3/31/2011 OMCL 68213N109 Elect Sara White Mgmt For Withhold Against Voted Omnicell, Inc. United States 05/24/2011 Annual 3/31/2011 OMCL 68213N109 Elect William Younger, Jr. Mgmt For For For Voted Omnicell, Inc. United States 05/24/2011 Annual 3/31/2011 OMCL 68213N109 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Omnicell, Inc. United States 05/24/2011 Annual 3/31/2011 OMCL 68213N109 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Omnicell, Inc. United States 05/24/2011 Annual 3/31/2011 OMCL 68213N109 4 Ratification of Auditor Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Jeffrey Berg Mgmt For Withhold Against Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect H. Raymond Bingham Mgmt For Withhold Against Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Michael Boskin Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Safra Catz Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Bruce Chizen Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect George Conrades Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Lawrence Ellison Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Hector Garcia-Molina Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Jeffrey Henley Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Mark Hurd Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Donald Lucas Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 Elect Naomi Seligman Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 2 Executive Bonus Plan Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 3 Amendment to the 2000 Long-Term Equity Incentive Plan Mgmt For Against Against Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 4 Ratification of Auditor Mgmt For For For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 5 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Oracle Corporation United States 10/06/2010 Annual 8/9/2010 ORCL 68389X105 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 1 Elect Richard Donnelly Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 2 Elect Michael Grebe Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 3 Elect John Hamre Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 4 Elect Kathleen Hempel Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 5 Elect Leslie Kenne Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 6 Elect Harvey Medvin Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 7 Elect J. Peter Mosling, Jr. Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 8 Elect Craig Omtvedt Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 9 Elect Richard Sim Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 10 Elect Charles Szews Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 11 Elect William Wallace Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 12 Ratification of Auditor Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Oshkosh Corporation United States 02/01/2011 Annual 12/13/2010 OSK 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Overstock.com, Inc. United States 05/04/2011 Annual 3/8/2011 OSTK Elect Allison Abraham Mgmt For For For Voted Overstock.com, Inc. United States 05/04/2011 Annual 3/8/2011 OSTK Elect Samuel Mitchell Mgmt For For For Voted Overstock.com, Inc. United States 05/04/2011 Annual 3/8/2011 OSTK Elect Stormy Simon Mgmt For Withhold Against Voted Overstock.com, Inc. United States 05/04/2011 Annual 3/8/2011 OSTK 2 Ratification of Auditor Mgmt For For For Voted Overstock.com, Inc. United States 05/04/2011 Annual 3/8/2011 OSTK 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Overstock.com, Inc. United States 05/04/2011 Annual 3/8/2011 OSTK 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET Elect Tansukh Ganatra Mgmt For For For Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET Elect William McDermott Mgmt For For For Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET Elect Mark Zupan Mgmt For For For Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET 2 Ratification of Auditor Mgmt For For For Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET 3 2011 Omnibus Incentive Plan Mgmt For For For Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET 4 Advisory Vote on Executive Compensation Mgmt For For For Voted PAETEC Holding Corp. United States 06/02/2011 Annual 4/11/2011 PAET 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Mark Siegel Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Kenneth Berns Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Charles Buckner Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Curtis Huff Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Terry Hunt Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Kenneth Peak Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN Elect Cloyce Talbott Mgmt For Withhold Against Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN 2 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Patterson-UTI Energy, Inc. United States 06/08/2011 Annual 4/11/2011 PTEN 5 Ratification of Auditor Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 1 Elect Shona Brown Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 2 Elect Ian Cook Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 3 Elect Dina Dublon Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 4 Elect Victor Dzau Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 5 Elect Ray Hunt Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 6 Elect Alberto Ibarguen Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 7 Elect Arthur Martinez Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 8 Elect Indra Nooyi Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 9 Elect Sharon Rockefeller Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 10 Elect James Schiro Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 11 Elect Lloyd Trotter Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 12 Elect Daniel Vasella Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 15 Ratification of Auditor Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 16 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted PepsiCo, Inc. United States 05/04/2011 Annual 3/4/2011 PEP 18 Shareholder Proposal Regarding Reviewing Political Contributions and Expenditures ShrHoldr Against Against For Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK Elect Floyd Wilson Mgmt For For For Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK Elect Gary Merriman Mgmt For For For Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK Elect Robert Stone, Jr. Mgmt For For For Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK 4 Amendment to the 2004 Employee Incentive Plan Mgmt For Against Against Voted Petrohawk Energy Corporation United States 05/18/2011 Annual 3/31/2011 HK 5 Ratification of Auditor Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 1 Elect Angel Cabrera Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 2 Elect Philip Francis Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 3 Elect Rakesh Gangwal Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 4 Elect Gregory Josefowicz Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 5 Elect Richard Lochridge Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 6 Elect Robert Moran Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 7 Elect Barbara Munder Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 8 Elect Thomas Stemberg Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 9 Ratification of Auditor Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 10 2011 Equity Incentive Plan Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Petsmart, Inc. United States 06/15/2011 Annual 4/18/2011 PETM 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 1 Elect Dennis Ausiello Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 2 Elect Michael Brown Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 3 Elect M. Anthony Burns Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 4 Elect W. Don Cornwell Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 5 Elect Frances Fergusson Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 6 Elect William Gray, III Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 7 Elect Constance Horner Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 8 Elect James Kilts Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 9 Elect George Lorch Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 10 Elect John Mascotte Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 11 Elect Suzanne Nora Johnson Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 12 Elect Ian Read Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 13 Elect Stephen Sanger Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 14 Ratification of Auditor Mgmt For For For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For Against Against Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 17 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against Against For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 18 Shareholder Proposal Regarding Lobbying Priorities Report ShrHoldr Against Against For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 19 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 20 Shareholder Proposal Regarding the Right to Act by Written Consent ShrHoldr Against For Against Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Voted Pfizer Inc. United States 04/28/2011 Annual 3/1/2011 PFE 22 Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against Against For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 1 Elect Harold Brown Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 2 Elect Mathis Cabiallavetta Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 3 Elect Louis Camilleri Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 4 Elect J. Dudley Fishburn Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 5 Elect Jennifer Li Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 6 Elect Graham Mackay Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 7 Elect Sergio Marchionne Mgmt For Against Against Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 8 Elect Lucio Noto Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 9 Elect Carlos Slim Helu Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 10 Elect Stephen Wolf Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 11 Ratification of Auditor Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 14 Shareholder proposal Regarding Food Insecurity and Tobacco Use ShrHoldr Against Against For Voted Philip Morris International Inc. United States 05/11/2011 Annual 3/15/2011 PM 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB Elect Walter Fiederowicz Mgmt For For For Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB Elect Joseph Fiorita, Jr. Mgmt For For For Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB Elect Constantine Macricostas Mgmt For For For Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB Elect George Macricostas Mgmt For Withhold Against Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB Elect Mitchell Tyson Mgmt For Withhold Against Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB 2 Ratification of Auditor Mgmt For For For Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB 3 2011 Executive Compensation Incentive Plan Mgmt For For For Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Photronics, Inc. United States 04/01/2011 Annual 2/14/2011 PLAB 6 Transaction of Other Business Mgmt For Against Against Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect J. Douglas Campbell Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Carol Cartwright Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Richard Fearon Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Gordon Harnett Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Richard Lorraine Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Edward Mooney Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Stephen Newlin Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect William Powell Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 Elect Farah Walters Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 2 Advisory Vote on Executive Compensation Mgmt For For For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted PolyOne Corporation United States 05/11/2011 Annual 3/14/2011 POL 73179P106 4 Ratification of Auditor Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Frederick Bernthal Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect John Conway Mgmt For Withhold Against Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Steven Elliot Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Louise Goeser Mgmt For Withhold Against Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Stuart Graham Mgmt For Withhold Against Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Stuart Heydt Mgmt For Withhold Against Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect James Miller Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Craig Rogerson Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Natica von Althann Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 Elect Keith Williamson Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 2 Short-term Incentive Plan Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 3 Ratification of Auditor Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted PPL Corporation United States 05/18/2011 Annual 2/28/2011 PPL 69351T106 7 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Richard Burton Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Thomas Hamby Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect John Johns Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Vanessa Leonard Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Charles McCrary Mgmt For Withhold Against Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect John McMahon, Jr. Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Hans Miller Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Malcolm Portera Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect C. Dowd Ritter Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Jesse Spikes Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect William Terry Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect W. Michael Warren, Jr. Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL Elect Vanessa Wilson Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Protective Life Corp. United States 05/09/2011 Annual 3/11/2011 PL 4 Ratification of Auditor Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 1 Elect Thomas Baltimore Jr. Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 2 Elect Gordon Bethune Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 3 Elect Gaston Caperton Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 4 Elect Gilbert Casellas Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 5 Elect James Cullen Mgmt For Against Against Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 6 Elect William Gray, III Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 7 Elect Mark Grier Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 8 Elect Constance Horner Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 9 Elect Martina Hund-Mejean Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 10 Elect Karl Krapek Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 11 Elect Christine Poon Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 12 Elect John Strangfeld Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 13 Elect James Unruh Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 14 Ratification of Auditor Mgmt For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 15 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 17 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr For For For Voted Prudential Financial, Inc. United States 05/10/2011 Annual 3/11/2011 PRU 18 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Quicksilver Resources Inc. United States 05/18/2011 Annual 3/21/2011 KWK 74837R104 Elect Thomas Darden Mgmt For For For Voted Quicksilver Resources Inc. United States 05/18/2011 Annual 3/21/2011 KWK 74837R104 Elect W. Byron Dunn Mgmt For Withhold Against Voted Quicksilver Resources Inc. United States 05/18/2011 Annual 3/21/2011 KWK 74837R104 Elect Mark Warner Mgmt For For For Voted Quicksilver Resources Inc. United States 05/18/2011 Annual 3/21/2011 KWK 74837R104 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Quicksilver Resources Inc. United States 05/18/2011 Annual 3/21/2011 KWK 74837R104 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Qwest Communications International Inc. United States 08/24/2010 Special 7/13/2010 Q 1 Merger Mgmt For For For Voted Qwest Communications International Inc. United States 08/24/2010 Special 7/13/2010 Q 2 Right to Adjourn Meeting Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 1 Elect Herbert Wender Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 2 Elect David Carney Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 3 Elect Howard Culang Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 4 Elect Lisa Hess Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 5 Elect Stephen Hopkins Mgmt For Against Against Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 6 Elect Sanford Ibrahim Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 7 Elect James Jennings Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 8 Elect Ronald Moore Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 9 Elect Jan Nicholson Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 10 Elect Robert Richards Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 11 Elect Anthony Schweiger Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 12 Elect Noel Spiegel Mgmt For For For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 13 Amendment to the 2008 Equity Compensation Plan Mgmt For Against Against Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 14 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Radian Group Inc. United States 05/11/2011 Annual 3/18/2011 RDN 16 Ratification of Auditor Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS Elect J. Thomas Bentley Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS Elect P. Michael Farmwald Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS Elect Penelope Herscher Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS Elect David Shirgley Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS Elect Eric Stang Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Rambus Inc. United States 04/28/2011 Annual 3/7/2011 RMBS 4 Ratification of Auditor Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI Elect Luc Jobin Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI Elect Nana Mensah Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI Elect John Zillmer Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI Elect John Daly Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI Elect Daniel Delen Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 4 Increase of Authorized Common Stock Mgmt For Against Against Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 5 Ratification of Auditor Mgmt For For For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 6 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 7 Shareholder Proposal Regarding Flavored Tobacco ShrHoldr Against Against For Voted Reynolds American Inc. United States 05/06/2011 Annual 3/14/2011 RAI 8 Shareholder Proposal Regarding Reporting on Company's Compliance with International Human Rights Standards ShrHoldr Against Against For Voted Rockwood Holdings, Inc. United States 05/06/2011 Annual 3/16/2011 ROC Elect Brian Carroll Mgmt For For For Voted Rockwood Holdings, Inc. United States 05/06/2011 Annual 3/16/2011 ROC Elect Todd Fisher Mgmt For For For Voted Rockwood Holdings, Inc. United States 05/06/2011 Annual 3/16/2011 ROC Elect Douglas Maine Mgmt For For For Voted Rockwood Holdings, Inc. United States 05/06/2011 Annual 3/16/2011 ROC 2 Ratification of Auditor Mgmt For For For Voted Rockwood Holdings, Inc. United States 05/06/2011 Annual 3/16/2011 ROC 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Rockwood Holdings, Inc. United States 05/06/2011 Annual 3/16/2011 ROC 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES Elect R. Randall Rollins Mgmt For Withhold Against Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES Elect Henry Tippie Mgmt For For For Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES Elect James Williams Mgmt For Withhold Against Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES 2 Ratification of Auditor Mgmt For For For Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES 3 Amendment to Authorized Common Stock Mgmt For Against Against Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES 4 Performace-based Incentive Cash Compensation Plan Mgmt For For For Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES 5 Advisory Vote on Executive Compensation Mgmt For For For Voted RPC, Inc. United States 04/26/2011 Annual 3/4/2011 RES 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted RPM International Inc. United States 10/07/2010 Annual 8/13/2010 RPM Elect David Daberko Mgmt For Withhold Against Voted RPM International Inc. United States 10/07/2010 Annual 8/13/2010 RPM Elect William Papenbrock Mgmt For Withhold Against Voted RPM International Inc. United States 10/07/2010 Annual 8/13/2010 RPM Elect Frank Sullivan Mgmt For For For Voted RPM International Inc. United States 10/07/2010 Annual 8/13/2010 RPM Elect Thomas Sullivan Mgmt For For For Voted RPM International Inc. United States 10/07/2010 Annual 8/13/2010 RPM 2 Ratification of Auditor Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 1 Elect Steven Burd Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 2 Elect Janet Grove Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 3 Elect Mohan Gyani Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 4 Elect Paul Hazen Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 5 Elect Frank Herringer Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 6 Elect Kenneth Oder Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 7 Elect T. Gary Rogers Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 8 Elect Arun Sarin Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 9 Elect Michael Shannon Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 10 Elect William Tauscher Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 13 2011 Equity and Incentive Award Plan Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 14 Re-approval of the 2001 Operating Performance Bonus Plan Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 15 Ratification of Auditor Mgmt For For For Voted Safeway Inc. United States 05/19/2011 Annual 3/21/2011 SWY 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 1 Elect France Cordova Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 2 Elect Jere Drummond Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 3 Elect Thomas Frist III Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 4 Elect John Hamre Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 5 Elect Walter Havenstein Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 6 Elect Miriam John Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 7 Elect Anita Jones Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 8 Elect John Jumper Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 9 Elect Harry Kraemer, Jr. Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 10 Elect Lawrence Nussdorf Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 11 Elect Edward Sanderson, Jr. Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 12 Elect Louis Simpson Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 13 Elect A. Thomas Young Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 14 Right to Call a Special Meeting Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 15 Advisory Vote on Executive Compensation Mgmt For For For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted SAIC, Inc. United States 06/17/2011 Annual 4/18/2011 SAI 78390X101 17 Ratification of Auditor Mgmt For For For Voted SandRidge Energy, Inc. United States 07/16/2010 Special 5/5/2010 SD 80007P307 1 Issuance of Shares Pursuant to Merger/Acquisition Mgmt For For For Voted SandRidge Energy, Inc. United States 07/16/2010 Special 5/5/2010 SD 80007P307 2 Increase of Authorized Common Stock Mgmt For For For Voted SandRidge Energy, Inc. United States 07/16/2010 Special 6/16/2010 SD 80007P307 1 Issuance of Shares Pursuant to Merger/Acquisition Mgmt For For For Voted SandRidge Energy, Inc. United States 07/16/2010 Special 6/16/2010 SD 80007P307 2 Increase of Authorized Common Stock Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect Louis D'Ambrosio Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect William Kunkler III Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect Edward Lampert Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect Steven Mnuchin Mgmt For Withhold Against Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect Ann Reese Mgmt For Withhold Against Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect Emily Scott Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD Elect Thomas Tisch Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD 4 Ratification of Auditor Mgmt For For For Voted Sears Holdings Corporation United States 05/03/2011 Annual 3/8/2011 SHLD 5 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted SEI Investments Company United States 05/25/2011 Annual 3/24/2011 SEIC 1 Elect Kathryn McCarthy Mgmt For For For Voted SEI Investments Company United States 05/25/2011 Annual 3/24/2011 SEIC 2 Elect Sarah Blumenstein Mgmt For For For Voted SEI Investments Company United States 05/25/2011 Annual 3/24/2011 SEIC 3 Advisory Vote on Executive Compensation Mgmt For For For Voted SEI Investments Company United States 05/25/2011 Annual 3/24/2011 SEIC 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted SEI Investments Company United States 05/25/2011 Annual 3/24/2011 SEIC 5 Ratification of Auditor Mgmt For For For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 Elect Bryan Cressey Mgmt For For For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 Elect Robert Ortenzio Mgmt For Withhold Against Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 Elect Leopold Swergold Mgmt For For For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 4 2011 Equity Incentive Plan Mgmt For For For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 5 Amendment to the 2005 Equity Incentive Plan for Non-Employee Directors Mgmt For For For Voted Select Medical Holdings Corporation United States 05/12/2011 Annual 3/14/2011 SEM 81619Q105 6 Ratification of Auditor Mgmt For For For Voted Ship Finance International Limited United States 09/24/2010 Annual 7/20/2010 SFL G81075106 1 Elect Paul Leand Mgmt For For For Voted Ship Finance International Limited United States 09/24/2010 Annual 7/20/2010 SFL G81075106 2 Elect Kate Blankenship Mgmt For Against Against Voted Ship Finance International Limited United States 09/24/2010 Annual 7/20/2010 SFL G81075106 3 Elect Hans Petter Aas Mgmt For Against Against Voted Ship Finance International Limited United States 09/24/2010 Annual 7/20/2010 SFL G81075106 4 Elect Cecilie Fredriksen Mgmt For For For Voted Ship Finance International Limited United States 09/24/2010 Annual 7/20/2010 SFL G81075106 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For Voted Ship Finance International Limited United States 09/24/2010 Annual 7/20/2010 SFL G81075106 6 Directors' Fees Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 1 Elect Joan Amble Mgmt For Against Against Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 2 Elect Leon Black Mgmt For Against Against Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 3 Elect Lawrence Gilberti Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 4 Elect Eddy Hartenstein Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 5 Elect James Holden Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 6 Elect Mel Karmazin Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 7 Elect James Mooney Mgmt For Against Against Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 8 Elect Jack Shaw Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 9 Ratification of Auditor Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Sirius XM Radio Inc. United States 05/25/2011 Annual 4/5/2011 SIRI 82967N108 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect German Larrea Mota Velasco Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Emilio Carrillo Gamboa Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Alfredo Casar Perez Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Luis Castelazo Morales Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Enrique Castillo Sanchez Mejorada Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Alberto de la Parra Zavala Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Xavier Garcia de Quevedo Topete Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Genaro Larrea Mota Velasco Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Daniel Quintanilla Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Luis Miguel Palomino Bonilla Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Gilberto Perezalonso Cifuentes Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Juan Rebolledo Gout Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 Elect Carlos Ruiz Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 2 Ratification of Auditor Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Southern Copper Corporation United States 04/28/2011 Annual 3/4/2011 SCCO 84265V105 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 1 Elect Lewis Epley, Jr. Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 2 Elect Robert Howard Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 3 Elect Greg Kerley Mgmt For Against Against Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 4 Elect Harold Korell Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 5 Elect Vello Kuuskraa Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 6 Elect Kenneth Mourton Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 7 Elect Steven Mueller Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 8 Elect Charles Scharlau Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 9 Elect Alan Stevens Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 10 Ratification of Auditor Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 13 Amendment to the Bylaws to Reduce the Ownership Threshold for Shareholders to Call a Special Meeting Mgmt For For For Voted Southwestern Energy Company United States 05/17/2011 Annual 3/25/2011 SWN 14 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 1 Elect Ralph Andy Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 2 Elect Lloyd Campbell Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 3 Elect Edward Dineen Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 4 Elect Victoria Holt Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 5 Elect Walter Klein Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 6 Elect Pamela Lenehan Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 7 Elect Jackson Robinson Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 8 Elect Craig Wolfanger Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 9 Ratification of Auditor Mgmt For For For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 10 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Spartech Corporation United States 03/17/2011 Annual 1/21/2011 SEH 12 2011 Executive Bonus Plan Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 1 Elect Frederick Buckman Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 2 Elect J. Greg Ness Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 3 Elect Mary Sammons Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 4 Elect Ronald Timpe Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 5 Ratification of Auditor Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 6 Amendment to Shareholder Rights Plan Mgmt For Against Against Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 7 Advisory Vote on Executive Compensation Mgmt For For For Voted StanCorp Financial Group, Inc. United States 05/16/2011 Annual 3/9/2011 SFG 8 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect Manouch Moshayedi Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect Mark Moshayedi Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect F. Michael Ball Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect Rajat Bahri Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect Christopher Colpitts Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect Kevin Daly Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC Elect Matthew Witte Mgmt For Withhold Against Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC 2 Amendment to the 2010 Incentive Award Plan Mgmt For Against Against Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC 3 Advisory Vote on Executive Compensation Mgmt For For For Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted STEC, Inc. United States 05/19/2011 Annual 3/22/2011 STEC 5 Ratification of Auditor Mgmt For For For Voted SunPower Corporation United States 05/03/2011 Annual 3/9/2011 SPWRA Elect Thomas McDaniel Mgmt For For For Voted SunPower Corporation United States 05/03/2011 Annual 3/9/2011 SPWRA Elect Thomas Werner Mgmt For Withhold Against Voted SunPower Corporation United States 05/03/2011 Annual 3/9/2011 SPWRA 2 Advisory Vote on Executive Compensation Mgmt For For For Voted SunPower Corporation United States 05/03/2011 Annual 3/9/2011 SPWRA 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Anthony Agnone, Sr. Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Wayne Alter, Jr. Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Peter DeSoto Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Eddie Dunklebarger Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Henry Gibbel Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Bruce Hepburn Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Donald Hoffman Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Sara Kirkland Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Guy Miller, Jr. Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Michael Morello Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Scott Newkam Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect E. Susan Piersol Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect William Reuter Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Christine Sears Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect James Ulsh Mgmt For Withhold Against Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ Elect Roger Wiest, Sr. Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 2 Increase of Authorized Common Stock Mgmt For Against Against Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 3 2011 Employee Stock Purchase Plan Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 4 Short-Term Incentive Plan Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 7 Ratification of Auditor Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 8 Approval of the Merger Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/06/2011 Annual 3/9/2011 SUSQ 9 Right to Adjourn Meeting Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 1 Elect Stephen Bennett Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 2 Elect Michael Brown Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 3 Elect William Coleman, III Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 4 Elect Franck Dangeard Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 5 Elect Geraldine Laybourne Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 6 Elect David Mahoney Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 7 Elect Robert Miller Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 8 Elect Enrique Salem Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 9 Elect Daniel Schulman Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 10 Elect John Thompson Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 11 Elect V. Paul Unruh Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 12 Ratification of Auditor Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 13 Amendment to the 2004 Equity Incentive Plan Mgmt For For For Voted Symantec Corporation United States 09/20/2010 Annual 7/26/2010 SYMC 14 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Richard Leeds Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Bruce Leeds Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Robert Leeds Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Lawrence Reinhold Mgmt For Withhold Against Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Stacy Dick Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Robert Rosenthal Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX Elect Marie Adler-Kravecas Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Systemax Inc. United States 06/10/2011 Annual 4/15/2011 SYX 4 Ratification of Auditor Mgmt For For For Voted Taleo Corporation United States 05/17/2011 Annual 3/31/2011 TLEO 87424N104 Elect Patrick Gross Mgmt For For For Voted Taleo Corporation United States 05/17/2011 Annual 3/31/2011 TLEO 87424N104 Elect Jeffrey Schwartz Mgmt For Withhold Against Voted Taleo Corporation United States 05/17/2011 Annual 3/31/2011 TLEO 87424N104 Elect Jeffrey Stiefler Mgmt For For For Voted Taleo Corporation United States 05/17/2011 Annual 3/31/2011 TLEO 87424N104 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Taleo Corporation United States 05/17/2011 Annual 3/31/2011 TLEO 87424N104 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Taleo Corporation United States 05/17/2011 Annual 3/31/2011 TLEO 87424N104 4 Ratification of Auditor Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 1 Elect Roxanne Austin Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 2 Elect Calvin Darden Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 3 Elect Mary Dillon Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 4 Elect James Johnson Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 5 Elect Mary Minnick Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 6 Elect Anne Mulcahy Mgmt For Against Against Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 7 Elect Derica Rice Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 8 Elect Stephen Sanger Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 9 Elect Gregg Steinhafel Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 10 Elect John Stumpf Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 11 Elect Solomon Trujillo Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 12 Ratification of Auditor Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 13 2011 Long-Term Incentive Plan Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 16 Shareholder Proposal Regarding Compensation Benchmarking ShrHoldr Against Against For Voted Target Corporation United States 06/08/2011 Annual 4/11/2011 TGT 87612E106 17 Shareholder Proposal Regarding Report on Electronic Waste ShrHoldr Against Against For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 Elect J. Joe Ricketts Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 Elect Dan Cook III Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 Elect Joseph Moglia Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 Elect W. J. Prezzano Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 2 Advisory Vote on Executive Compensation Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 4 Reapproval of the Long-Term Incentive Plan Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 5 Management Incentive Plan Mgmt For For For Voted TD AMERITRADE Holding Corporation United States 02/16/2011 Annual 12/20/2010 AMTD 87236Y108 6 Ratification of Auditor Mgmt For For For Voted Team Health Holdings, Inc. United States 05/25/2011 Annual 4/1/2011 TMH 87817A107 Elect Greg Roth Mgmt For For For Voted Team Health Holdings, Inc. United States 05/25/2011 Annual 4/1/2011 TMH 87817A107 Elect James Bierman Mgmt For For For Voted Team Health Holdings, Inc. United States 05/25/2011 Annual 4/1/2011 TMH 87817A107 2 Ratification of Auditor Mgmt For For For Voted Team Health Holdings, Inc. United States 05/25/2011 Annual 4/1/2011 TMH 87817A107 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Team Health Holdings, Inc. United States 05/25/2011 Annual 4/1/2011 TMH 87817A107 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 1 Elect Robert Dutkowsky Mgmt For For For Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 2 Elect Jeffery Howells Mgmt For Against Against Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 3 Elect Savio Tung Mgmt For For For Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 4 Elect David Upton Mgmt For For For Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 5 Ratification of Auditor Mgmt For For For Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 6 Advisory Vote on Executive Compensation Mgmt For For For Voted Tech Data Corporation United States 06/01/2011 Annual 3/23/2011 TECD 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Teekay Corporation United States 06/10/2011 Annual 4/12/2011 TK Y8564W103 Elect Thomas Kuo-Yuen Hsu Mgmt For Withhold Against Voted Teekay Corporation United States 06/10/2011 Annual 4/12/2011 TK Y8564W103 Elect Axel Karlshoej Mgmt For Withhold Against Voted Teekay Corporation United States 06/10/2011 Annual 4/12/2011 TK Y8564W103 Elect Bjorn Moller Mgmt For Withhold Against Voted Teekay Corporation United States 06/10/2011 Annual 4/12/2011 TK Y8564W103 Elect Peter Evensen Mgmt For For For Voted Teradata Corporation United States 04/26/2011 Annual 3/1/2011 TDC 88076W103 1 Elect Nancy E. Cooper Mgmt For For For Voted Teradata Corporation United States 04/26/2011 Annual 3/1/2011 TDC 88076W103 2 Elect David E. Kepler Mgmt For For For Voted Teradata Corporation United States 04/26/2011 Annual 3/1/2011 TDC 88076W103 3 Elect William S. Stavropoulos Mgmt For For For Voted Teradata Corporation United States 04/26/2011 Annual 3/1/2011 TDC 88076W103 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Teradata Corporation United States 04/26/2011 Annual 3/1/2011 TDC 88076W103 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Teradata Corporation United States 04/26/2011 Annual 3/1/2011 TDC 88076W103 6 Ratification of Auditor Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 1 Elect James Bagley Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 2 Elect Michael Bradley Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 3 Elect Albert Carnesale Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 4 Elect Daniel Christman Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 5 Elect Edwin Gillis Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 6 Elect Timothy Guertin Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 7 Elect Paul Tufano Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 8 Elect Roy Vallee Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 9 Advisory Vote on Executive Compensation Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 10 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 11 Approval of the Material Terms of the Performance Goals of the 2006 Equity and Cash Compensation Incentive Plan Mgmt For For For Voted Teradyne, Inc. United States 05/24/2011 Annual 4/1/2011 TER 12 Ratification of Auditor Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 1 Elect Rodney Chase Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 2 Elect Gregory Goff Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 3 Elect Robert Goldman Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 4 Elect Steven Grapstein Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 5 Elect Jim Nokes Mgmt For Against Against Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 6 Elect Susan Tomasky Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 7 Elect Michael Wiley Mgmt For Against Against Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 8 Elect Patrick Yang Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 9 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 10 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 11 2011 Long-Term Incentive Plan Mgmt For Against Against Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 12 Ratification of Auditor Mgmt For For For Voted Tesoro Corporation United States 05/04/2011 Annual 3/15/2011 TSO 13 Shareholder Proposal Regarding Safety Report ShrHoldr Against For Against Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 1 Elect Ralph Babb, Jr. Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 2 Elect Daniel Carp Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 3 Elect Carrie Cox Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 4 Elect Stephen MacMillan Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 5 Elect Pamela Patsley Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 6 Elect Robert Sanchez Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 7 Elect Wayne Sanders Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 8 Elect Ruth Simmons Mgmt For Against Against Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 9 Elect Richard Templeton Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 10 Elect Christine Whitman Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Texas Instruments Incorporated United States 04/21/2011 Annual 2/22/2011 TXN 13 Ratification of Auditor Mgmt For For For Voted TFS Financial Corporation United States 02/24/2011 Annual 12/27/2010 TFSL 87240R107 Elect William Mulligan Mgmt For For For Voted TFS Financial Corporation United States 02/24/2011 Annual 12/27/2010 TFSL 87240R107 Elect Paul Stefanik Mgmt For For For Voted TFS Financial Corporation United States 02/24/2011 Annual 12/27/2010 TFSL 87240R107 2 Advisory Vote on Executive Compensation Mgmt For For For Voted TFS Financial Corporation United States 02/24/2011 Annual 12/27/2010 TFSL 87240R107 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted TFS Financial Corporation United States 02/24/2011 Annual 12/27/2010 TFSL 87240R107 4 Ratification of Auditor Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 1 Elect F. Duane Ackerman Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 2 Elect Robert Beyer Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 3 Elect W. James Farrell Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 4 Elect Jack Greenberg Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 5 Elect Ronald LeMay Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 6 Elect Andrea Redmond Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 7 Elect H. John Riley, Jr. Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 8 Elect Joshua Smith Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 9 Elect Judith Sprieser Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 10 Elect Mary Taylor Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 11 Elect Thomas Wilson Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 12 Ratification of Auditor Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 13 Right to Call a Special Meeting Mgmt For For For Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 14 Designation of Delaware Chancery Court as Forum for Derivative Actions Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 15 Advisory Vote on Executive Compensation Mgmt For Against Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 17 Shareholder Proposal Regarding Right to Act Written Consent ShrHoldr Against For Against Voted The Allstate Corporation United States 05/17/2011 Annual 3/18/2011 ALL 18 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 1 Elect John Bryson Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 2 Elect David Calhoun Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 3 Elect Arthur Collins, Jr. Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 4 Elect Linda Cook Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 5 Elect Kenneth Duberstein Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 6 Elect Edmund Giambastiani, Jr. Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 7 Elect Edward Liddy Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 8 Elect John McDonnell Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 9 Elect W. James McNerney, Jr. Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 10 Elect Susan Schwab Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 11 Elect Ronald Williams Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 12 Elect Mike Zafirovski Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 13 Advisory Vote on Executive Compensation Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 15 Ratification of Auditor Mgmt For For For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 16 Shareholder Proposal Regarding Independent Verification of Compliance with Labor and Human Rights Standards ShrHoldr Against Against For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted The Boeing Company United States 05/02/2011 Annual 3/3/2011 BA 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 1 Elect Frank Herringer Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 2 Elect Stephen McLin Mgmt For Against Against Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 3 Elect Charles Schwab Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 4 Elect Roger Walther Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 5 Elect Robert Wilson Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 6 Ratification of Auditor Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 7 Amendment to the 2004 Stock Incentive Plan Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 8 Advisory Vote on Executive Compensation Mgmt For For For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 10 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted The Charles Schwab Corporation United States 05/17/2011 Annual 3/18/2011 SCHW 11 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Abstain For Against Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 1 Elect Herbert Allen Mgmt For Against Against Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 2 Elect Ronald Allen Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 3 Elect Howard Buffett Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 4 Elect Barry Diller Mgmt For Against Against Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 5 Elect Evan Greenberg Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 6 Elect Alexis Herman Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 7 Elect Muhtar Kent Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 8 Elect Donald Keough Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 9 Elect Maria Lagomasino Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 10 Elect Donald McHenry Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 11 Elect Sam Nunn Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 12 Elect James Robinson III Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 13 Elect Peter Ueberroth Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 14 Elect Jacob Wallenberg Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 15 Elect James Williams Mgmt For Against Against Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 16 Ratification of Auditor Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 17 Amendment to the Performance Incentive Plan Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 18 Amendment to the 1989 Restricted Stock Award Plan Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 19 Advisory Vote on Executive Compensation Mgmt For For For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 20 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The Coca-Cola Company United States 04/27/2011 Annual 2/28/2011 KO 21 Shareholder Proposal Regarding Report on Bisphenol-A ShrHoldr Against Against For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 1 Elect Arnold Allemang Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 2 Elect Jacqueline Barton Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 3 Elect James Bell Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 4 Elect Jeff Fettig Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 5 Elect Barbara Franklin Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 6 Elect Jennifer Granholm Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 7 Elect John Hess Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 8 Elect Andrew Liveris Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 9 Elect Paul Polman Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 10 Elect Dennis Reilley Mgmt For Against Against Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 11 Elect James Ringler Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 12 Elect Ruth Shaw Mgmt For Against Against Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 13 Elect Paul Stern Mgmt For Against Against Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 14 Ratification of Auditor Mgmt For For For Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 15 Advisory Vote on Executive Compensation Mgmt For Against Against Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted The Dow Chemical Company United States 05/12/2011 Annual 3/14/2011 DOW 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Adrian Bellamy Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Domenico De Sole Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Robert Fisher Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect William Fisher Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Bob Martin Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Jorge Montoya Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Glenn Murphy Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Mayo Shattuck III Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Katherine Tsang Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS Elect Kneeland Youngblood Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS 2 Ratification of Auditor Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS 3 Amendment to the 2006 Long-Term Incentive Plan Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS 4 Advisory Vote on Executive Compensation Mgmt For For For Voted The Gap, Inc. United States 05/17/2011 Annual 3/21/2011 GPS 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 Elect Clarence Anthony Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 Elect Norman Carlson Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 Elect Anne Foreman Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 Elect Richard Glanton Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 Elect Christopher Wheeler Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 Elect George Zoley Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 2 Ratification of Auditor Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 3 Advisory Vote on Executive Compensation Mgmt For For For Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted The GEO Group, Inc. United States 05/04/2011 Annual 3/3/2011 GEO 36159R103 5 Transaction of Other Business Mgmt For Against Against Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 1 Elect James Boland Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 2 Elect James Firestone Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 3 Elect Werner Geissler Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 4 Elect Peter Hellman Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 5 Elect Richard Kramer Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 6 Elect W. Alan McCollough Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 7 Elect Rodney O'Neal Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 8 Elect Shirley Peterson Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 9 Elect Stephanie Streeter Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 10 Elect G. Craig Sullivan Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 11 Elect Thomas Weidemeyer Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 12 Elect Michael Wessel Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The Goodyear Tire & Rubber Company United States 04/12/2011 Annual 2/18/2011 GT 15 Ratification of Auditor Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect Pamela Arway Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect Robert Cavanaugh Mgmt For Withhold Against Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect Charles Davis Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect James Mead Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect James Nevels Mgmt For Withhold Against Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect Anthony Palmer Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect Thomas Ridge Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect David Shedlarz Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY Elect David West Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY 2 Ratification of Auditor Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY 3 Advisory Vote on Executive Compensation Mgmt For For For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The Hershey Company United States 04/28/2011 Annual 2/28/2011 HSY 5 Amendment to the Equity and Incentive Compensation Plan Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 1 Elect F. Duane Ackerman Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 2 Elect Francis Blake Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 3 Elect Ari Bousbib Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 4 Elect Gregory Brenneman Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 5 Elect J. Frank Brown Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 6 Elect Albert Carey Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 7 Elect Armando Codina Mgmt For Against Against Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 8 Elect Bonnie Hill Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 9 Elect Karen Katen Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 10 Elect Ronald Sargent Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 11 Ratification of Auditor Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 14 Restoration of Written Consent Mgmt For For For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 15 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ShrHoldr Against Against For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 17 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Against Against For Voted The Home Depot, Inc. United States 06/02/2011 Annual 4/4/2011 HD 18 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Against Against For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 1 Elect Reuben Anderson Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 2 Elect Robert Beyer Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 3 Elect David Dillon Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 4 Elect Susan Kropf Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 5 Elect John LaMacchia Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 6 Elect David Lewis Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 7 Elect W. Rodney McMullen Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 8 Elect Jorge Montoya Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 9 Elect Clyde Moore Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 10 Elect Susan Phillips Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 11 Elect Steven Rogel Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 12 Elect James Runde Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 13 Elect Ronald Sargent Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 14 Elect Bobby Shackouls Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 15 2011 Long-Term Incentive and Cash Bonus Plan Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 16 Advisory Vote on Executive Compensation Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 17 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 18 Ratification of Auditor Mgmt For For For Voted The Kroger Co. United States 06/23/2011 Annual 4/25/2011 KR 19 Shareholder Proposal Regarding ILO Conventions ShrHoldr Against Against For Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR Elect John Ballbach Mgmt For For For Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR Elect Phillip Cox Mgmt For For For Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR Elect Ward Timken, Jr. Mgmt For For For Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR 2 Ratification of Auditor Mgmt For For For Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR 3 2011 Long-Term Incentive Plan Mgmt For For For Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted The Timken Company United States 05/10/2011 Annual 2/22/2011 TKR 5 Advisory Vote on Executive Compensation Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 1 Elect Susan Arnold Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 2 Elect John Bryson Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 3 Elect John Chen Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 4 Elect Judith Estrin Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 5 Elect Robert Iger Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 6 Elect Steven Jobs Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 7 Elect Fred Langhammer Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 8 Elect Aylwin Lewis Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 9 Elect Monica Lozano Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 10 Elect Robert Matschullat Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 11 Elect John Pepper, Jr. Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 12 Elect Sheryl Sandberg Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 13 Elect Orin Smith Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 14 Ratification of Auditor Mgmt For For For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 15 2011 Stock Incentive Plan Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 16 Advisory Vote on Executive Compensation Mgmt For Against Against Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted The Walt Disney Company United States 03/23/2011 Annual 1/24/2011 DIS 18 Shareholder Proposal Regarding One Test Performance Assessment ShrHoldr Against Against For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 1 Elect Carole Black Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 2 Elect Glenn Britt Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 3 Elect Thomas Castro Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 4 Elect David Chang Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 5 Elect James Copeland, Jr. Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 6 Elect Peter Haje Mgmt For Against Against Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 7 Elect Donna James Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 8 Elect Don Logan Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 9 Elect N.J. Nicholas, Jr. Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 10 Elect Wayne Pace Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 11 Elect Edward Shirley Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 12 Elect John Sununu Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 13 Ratification of Auditor Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 14 2011 Stock Incentive Plan Mgmt For For For Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 15 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Time Warner Cable Inc. United States 05/19/2011 Annual 3/24/2011 TWC 88732J207 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 Elect Tony Christianson Mgmt For Withhold Against Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 Elect James Irwin Mgmt For For For Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 Elect Theodore Wright Mgmt For For For Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 2 Ratification of Auditor Mgmt For For For Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Titan Machinery Inc. United States 06/02/2011 Annual 4/15/2011 TITN 88830R101 5 Amendment to the 2005 Equity Incentive Plan Mgmt For For For Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Keith Coogan Mgmt For For For Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Glenn Simmons Mgmt For For For Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Harold Simmons Mgmt For Withhold Against Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Thomas Stafford Mgmt For Withhold Against Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Steven Watson Mgmt For Withhold Against Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Terry Worrell Mgmt For For For Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE Elect Paul Zucconi Mgmt For For For Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Titanium Metals Corporation United States 05/19/2011 Annual 3/31/2011 TIE 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 Elect Kenton Alder Mgmt For For For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 Elect Philip Franklin Mgmt For For For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 Elect Jacques Gansler Mgmt For For For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 2 Advisory Vote on Executive Compensation Mgmt For For For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 4 Ratification of Auditor Mgmt For For For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 5 Amendment to the 2006 Incentive Compensation Plan Mgmt For For For Voted TTM Technologies, Inc. United States 05/24/2011 Annual 3/28/2011 TTMI 87305R109 6 Increase of Authorized Common Stock Mgmt For For For Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC Elect Marilyn Alexander Mgmt For For For Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC Elect Peter Arkley Mgmt For Withhold Against Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC Elect Raymond Oneglia Mgmt For For For Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC Elect Donald Snyder Mgmt For For For Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC 2 Ratification of Auditor Mgmt For For For Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC 3 Amendment to the 2004 Stock Option and Incentive Plan Mgmt For Against Against Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Tutor Perini Corporation United States 06/01/2011 Annual 4/12/2011 TPC 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted UAL Corporation United States 09/17/2010 Special 8/12/2010 UAUA US9025495006 1 Merger Mgmt For For For Voted UAL Corporation United States 09/17/2010 Special 8/12/2010 UAUA US9025495006 2 Amend Certificate of Incorporation Mgmt For For For Voted UAL Corporation United States 09/17/2010 Special 8/12/2010 UAUA US9025495006 3 Right to Adjourn Meeting Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 1 Elect Andrew Card, Jr. Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 2 Elect Erroll Davis, Jr. Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 3 Elect Thomas Donohue Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 4 Elect Archie Dunham Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 5 Elect Judith Richards Hope Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 6 Elect Charles Krulak Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 7 Elect Michael McCarthy Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 8 Elect Michael McConnell Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 9 Elect Thomas McLarty III Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 10 Elect Steven Rogel Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 11 Elect Jose Villarreal Mgmt For Against Against Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 12 Elect James Young Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 13 Ratification of Auditor Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 16 Actions adversely affecting preferred stock Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 17 Removal of directors Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 18 Changing the authorized amount of capital stock. Mgmt For For For Voted Union Pacific Corporation United States 05/05/2011 Annual 2/28/2011 UNP 19 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 1 Elect J. Edward Coleman Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 2 Elect James Duderstadt Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 3 Elect Henry Duques Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 4 Elect Matthew Espe Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 5 Elect Denise Fletcher Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 6 Elect Leslie Kenne Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 7 Elect Charles McQuade Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 8 Elect Paul Weaver Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 9 Ratification of Auditor Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 10 Increase of Authorized Common Stock Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Unisys Corporation United States 04/27/2011 Annual 2/28/2011 UIS 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT Elect J. Michael Adcock Mgmt For For For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT Elect Steven Hildebrand Mgmt For For For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT Elect Larry Payne Mgmt For For For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT Elect G. Bailey Peyton Mgmt For For For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Unit Corporation United States 05/04/2011 Annual 3/7/2011 UNT 4 Ratification of Auditor Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Kirbyjon Caldwell Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Carolyn Corvi Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect W. James Farrell Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Jane Garvey Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Walter Isaacson Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Henry Meyer III Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Oscar Munoz Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect James O'Connor Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Laurence Simmons Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Jeffery Smisek Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Glenn Tilton Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect David Vitale Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect John Walker Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL Elect Charles Yamarone Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL 2 Ratification of Auditor Mgmt For For For Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted United Continental Holdings, Inc. United States 06/08/2011 Annual 4/11/2011 UAL 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 1 Elect F. Duane Ackerman Mgmt For Against Against Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 2 Elect Michael Burns Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 3 Elect D. Scott Davis Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 4 Elect Stuart Eizenstat Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 5 Elect Michael Eskew Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 6 Elect William Johnson Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 7 Elect Ann Livermore Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 8 Elect Rudy Markham Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 9 Elect Clark Randt, Jr. Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 10 Elect John Thompson Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 11 Elect Carol Tome Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 12 Advisory Vote on Executive Compensation Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 14 Ratification of Auditor Mgmt For For For Voted United Parcel Service, Inc. United States 05/05/2011 Annual 3/7/2011 UPS 15 Transaction of Other Business Mgmt For Against Against Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 1 Elect Jenne Britell Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 2 Elect Jose Alvarez Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 3 Elect Howard Clark, Jr. Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 4 Elect Bobby Griffin Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 5 Elect Michael Kneeland Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 6 Elect Singleton McAllister Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 7 Elect Brian McAuley Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 8 Elect John McKinney Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 9 Elect Jason Papastavrou Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 10 Elect Filippo Passerini Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 11 Elect Keith Wimbush Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 12 Ratification of Auditor Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 13 Advisory Vote on Executive Compensation Mgmt For For For Voted United Rentals, Inc. United States 05/11/2011 Annual 3/15/2011 URI 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X Elect Richard Gephardt Mgmt For For For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X Elect Glenda McNeal Mgmt For For For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X Elect Graham Spanier Mgmt For For For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X Elect Patricia Tracey Mgmt For For For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X Elect John Engel Mgmt For For For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X 2 Ratification of Auditor Mgmt For For For Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted United States Steel Corporation United States 04/26/2011 Annual 2/25/2011 X 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR Elect Robert Aiken, Jr. Mgmt For For For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR Elect Jean Blackwell Mgmt For For For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR Elect P. Phipps Mgmt For For For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR 2 Ratification of Auditor Mgmt For For For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR 3 Amendment to the 2004 Long-Term Incentive Plan Mgmt For For For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR 4 Advisory Vote on Executive Compensation Mgmt For For For Voted United Stationers Inc. United States 05/11/2011 Annual 3/14/2011 USTR 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 1 Elect Louis Chenevert Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 2 Elect John Faraci Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 3 Elect Jean-Pierre Garnier Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 4 Elect Jamie Gorelick Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 5 Elect Edward Kangas Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 6 Elect Ellen Kullman Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 7 Elect Charles Lee Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 8 Elect Richard McCormick Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 9 Elect Harold McGraw III Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 10 Elect Richard Myers Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 11 Elect H. Patrick Swygert Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 12 Elect Andre Villeneuve Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 13 Elect Christine Whitman Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 14 Ratification of Auditor Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 15 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 16 Advisory Vote on Executive Compensation Mgmt For For For Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 17 Frequency of Advisory Vote on Executive Compensation Mgmt For 1 Year Against Voted United Technologies Corporation United States 04/13/2011 Annual 2/15/2011 UTX 18 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 1 Elect James Annable Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 2 Elect Douglas Geoga Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 3 Elect Reuben Hedlund Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 4 Elect Julie Howard Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 5 Elect Wayne Kauth Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 6 Elect Fayez Sarofim Mgmt For Against Against Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 7 Elect Donald Southwell Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 8 Elect David Storch Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 9 Elect Richard Vie Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 10 Ratification of Auditor Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 11 2011 Omnibus Equity Plan Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Unitrin, Inc. United States 05/04/2011 Annual 3/11/2011 UTR 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 1 Elect Victor Barnhart Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 2 Elect James Baumgardner Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 3 Elect Joe Colvin Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 4 Elect Daniel Fox Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 5 Elect Jeffrey Merrifield Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 6 Elect John Poling Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 7 Elect Stephen Romano Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 8 Ratification of Auditor Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 9 Advisory Vote on Executive Compensation Mgmt For For For Voted US Ecology, Inc. United States 05/24/2011 Annual 3/28/2011 ECOL 91732J102 10 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect James Mellor Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect Michael Armacost Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect Joyce Brown Mgmt For Withhold Against Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect Sigmund Cornelius Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect Joseph Doyle Mgmt For Withhold Against Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect H. William Habermeyer Mgmt For Withhold Against Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect William Madia Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect W. Henson Moore Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect Walter Skowronski Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect M. Richard Smith Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 Elect John Welch Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 4 Amendment to the 2009 Equity Incentive Plan Mgmt For For For Voted USEC Inc. United States 04/28/2011 Annual 3/4/2011 USU 90333E108 5 Ratification of Auditor Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 1 Issuance of Common Stock Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 2 Elect Paul Bragg Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 3 Elect George Esaka Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 4 Elect Jorge Estrada Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 5 Elect Robert Grantham Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 6 Elect Marcelo Guiscardo Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 7 Elect Ong Tian Khiam Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 8 Elect John O'Leary Mgmt For Against Against Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 9 Elect Hsin-Chi Su Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 10 Elect Steinar Thomassen Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 11 Increase of Authorized Common Stock Mgmt For For For Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 12 Amendment to the 2007 Long-Term Incentive Compensation Plan Mgmt For Against Against Voted VANTAGE DRILLING COMPANY United States 11/30/2010 Special 11/11/2010 VTG G93205113 13 Ratification of Auditor Mgmt For For For Voted Verisk Analytics, Inc. United States 05/18/2011 Annual 3/21/2011 VRSK 92345Y106 Elect Frank Coyne Mgmt For For For Voted Verisk Analytics, Inc. United States 05/18/2011 Annual 3/21/2011 VRSK 92345Y106 Elect Cristopher Foskett Mgmt For For For Voted Verisk Analytics, Inc. United States 05/18/2011 Annual 3/21/2011 VRSK 92345Y106 Elect David Wright Mgmt For For For Voted Verisk Analytics, Inc. United States 05/18/2011 Annual 3/21/2011 VRSK 92345Y106 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Verisk Analytics, Inc. United States 05/18/2011 Annual 3/21/2011 VRSK 92345Y106 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Verisk Analytics, Inc. United States 05/18/2011 Annual 3/21/2011 VRSK 92345Y106 4 Ratification of Auditor Mgmt For For For Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 Elect James Chiddix Mgmt For Withhold Against Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 Elect William Huff Mgmt For Withhold Against Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 Elect James Mooney Mgmt For For For Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 Elect John Rigsby Mgmt For For For Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 2 Ratification of Auditor Mgmt For For For Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Virgin Media Inc. United States 06/07/2011 Annual 4/20/2011 VMED 92769L101 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH Elect Eli Hurvitz Mgmt For For For Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH Elect Abraham Ludomirski Mgmt For For For Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH Elect Wayne Rogers Mgmt For For For Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH Elect Ronald Ruzic Mgmt For For For Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH 2 Ratification of Auditor Mgmt For For For Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Vishay Intertechnology, Inc. United States 06/01/2011 Annual 4/4/2011 VSH 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect Virginia Boulet Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect J. F. Freel Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect Samir Gibara Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect Robert Israel Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect Stuart Katz Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect Tracy Krohn Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect S. James Nelson, Jr. Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 Elect B. Frank Stanley Mgmt For For For Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 2 Increase of Preferred Stock Mgmt For Against Against Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted W&T Offshore, Inc. United States 04/26/2011 Annual 3/18/2011 WTI 92922P106 5 Ratification of Auditor Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 1 Elect Aida Alvarez Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 2 Elect James Breyer Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 3 Elect M. Michele Burns Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 4 Elect James Cash, Jr. Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 5 Elect Roger Corbett Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 6 Elect Douglas Daft Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 7 Elect Michael Duke Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 8 Elect Gregory Penner Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 9 Elect Steven Reinemund Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 10 Elect H. Lee Scott, Jr. Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 11 Elect Arne Sorenson Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 12 Elect Jim Walton Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 13 Elect S. Robson Walton Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 14 Elect Christopher Williams Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 15 Elect Linda Wolf Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 16 Ratification of Auditor Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 19 Shareholder Proposal Regarding Adopting Gender Identity Anti-Bias Policy ShrHoldr Against Against For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 20 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 22 Shareholder Proposal Regarding Supplier Sustainability Reports ShrHoldr Against Against For Voted Wal-Mart Stores, Inc. United States 06/03/2011 Annual 4/6/2011 WMT 23 Shareholder Proposal Regarding Climate Change Risk Report ShrHoldr Against Against For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Howard Clark, Jr. Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Jerry Kolb Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Patrick Kriegshauser Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Joseph Leonard Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Bernard Rethore Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Michael Tokarz Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect A.J. Wagner Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect David Beatty Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Keith Calder Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 Elect Graham Mascall Mgmt For Withhold Against Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Walter Energy, Inc. United States 04/20/2011 Annual 3/2/2011 WLT 93317Q105 4 Ratification of Auditor Mgmt For For For Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS Elect John Crawford Mgmt For For For Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS Elect C. Michael Jacobi Mgmt For Withhold Against Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS Elect Karen Osar Mgmt For For For Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS 4 Ratification of Auditor Mgmt For For For Voted Webster Financial Corporation United States 04/28/2011 Annual 2/28/2011 WBS 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 1 Elect Angela Braly Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 2 Elect Warren Jobe Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 3 Elect William Mays Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 4 Elect William Ryan Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 5 Ratification of Auditor Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 6 Elimination of Supermajority Requirement for Restrictions on Ownership and Transfer of Stock, Voting Rights of Shares and Number of Directors Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 7 Elimination of Supermajority Requirement for Certain Business Combinations Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 8 Amendments Removing Certain Restrictions on Ownership of Shares Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 9 Amendments Deleting Certain Obsolete Provisions Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 10 Amendments Deleting Certain Obsolete Provisions and Making Conforming Changes Mgmt For For For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 13 Shareholder Proposal Regarding Conversion to Nonprofit Status ShrHoldr Against Against For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 14 Shareholder Proposal Regarding Reincorporation ShrHoldr Against Against For Voted WellPoint, Inc. United States 05/17/2011 Annual 3/17/2011 WLP 94973V107 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 1 Elect John Baker II Mgmt For Against Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 2 Elect John Chen Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 3 Elect Lloyd Dean Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 4 Elect Susan Engel Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 5 Elect Enrique Hernandez, Jr. Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 6 Elect Donald James Mgmt For Against Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 7 Elect Mackey McDonald Mgmt For Against Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 8 Elect Cynthia Milligan Mgmt For Against Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 9 Elect Nicholas Moore Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 10 Elect Philip Quigley Mgmt For Against Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 11 Elect Judith Runstad Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 12 Elect Stephen Sanger Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 13 Elect John Stumpf Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 14 Elect Susan Swenson Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 17 Ratification of Auditor Mgmt For For For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 19 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 21 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For Voted Wells Fargo & Company United States 05/03/2011 Annual 3/4/2011 WFC 22 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Voted Wesco International, Inc. United States 05/25/2011 Annual 3/30/2011 WCC 95082P105 Elect George Miles, Jr. Mgmt For Withhold Against Voted Wesco International, Inc. United States 05/25/2011 Annual 3/30/2011 WCC 95082P105 Elect John Morgan Mgmt For For For Voted Wesco International, Inc. United States 05/25/2011 Annual 3/30/2011 WCC 95082P105 Elect James L. Singleton Mgmt For For For Voted Wesco International, Inc. United States 05/25/2011 Annual 3/30/2011 WCC 95082P105 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Wesco International, Inc. United States 05/25/2011 Annual 3/30/2011 WCC 95082P105 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Wesco International, Inc. United States 05/25/2011 Annual 3/30/2011 WCC 95082P105 4 Ratification of Auditor Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 1 Elect Samuel Allen Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 2 Elect Jeff Fettig Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 3 Elect Michael Johnston Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 4 Elect William Kerr Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 5 Elect John Liu Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 6 Elect Miles Marsh Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 7 Elect William Perez Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 8 Elect Michael White Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 9 Advisory Vote on Executive Compensation Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 10 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 11 Ratification of Auditor Mgmt For For For Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Whirlpool Corporation United States 04/19/2011 Annual 2/18/2011 WHR 13 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against For Against Voted Whiting Petroleum Corporation United States 05/03/2011 Annual 3/11/2011 WLL Elect D. Sherwin Artus Mgmt For For For Voted Whiting Petroleum Corporation United States 05/03/2011 Annual 3/11/2011 WLL Elect Philip Doty Mgmt For For For Voted Whiting Petroleum Corporation United States 05/03/2011 Annual 3/11/2011 WLL 2 Increase of Authorized Common Stock Mgmt For Against Against Voted Whiting Petroleum Corporation United States 05/03/2011 Annual 3/11/2011 WLL 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Whiting Petroleum Corporation United States 05/03/2011 Annual 3/11/2011 WLL 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Whiting Petroleum Corporation United States 05/03/2011 Annual 3/11/2011 WLL 5 Ratification of Auditor Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Laura Alber Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Adrian Bellamy Mgmt For Withhold Against Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Patrick Connolly Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Adrian Dillon Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Sir Anthony Greener Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Ted Hall Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Michael Lynch Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM Elect Sharon McCollam Mgmt For Withhold Against Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM 2 Reincorporation from California to Delaware Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM 3 Amendment to the 2001 Long-Term Incentive Plan Mgmt For For For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Williams-Sonoma, Inc. United States 05/25/2011 Annual 3/28/2011 WSM 6 Ratification of Auditor Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 1 Elect Carol Armitage Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 2 Elect Samuel Beall, III Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 3 Elect Dennis Foster Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 4 Elect Francis Frantz Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 5 Elect Jeffery Gardner Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 6 Elect Jeffrey Hinson Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 7 Elect Judy Jones Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 8 Elect William Montgomery Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 9 Elect Alan Wells Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 12 Ratification of Auditor Mgmt For For For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 13 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Voted Windstream Corporation United States 05/04/2011 Annual 3/15/2011 WIN 97381W104 14 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Against Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect Paul Stebbins Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect Michael Kasbar Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect Ken Bakshi Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect Richard Kassar Mgmt For Withhold Against Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect Myles Klein Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect John Manley Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect J. Thomas Presby Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT Elect Stephen Roddenberry Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT 2 Advisory Vote on Executive Compensation Mgmt For For For Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted World Fuel Services Corporation United States 06/10/2011 Annual 4/11/2011 INT 4 Ratification of Auditor Mgmt For For For Voted Worthington Industries, Inc. United States 09/30/2010 Annual 8/10/2010 WOR Elect Kerrii Anderson Mgmt For For For Voted Worthington Industries, Inc. United States 09/30/2010 Annual 8/10/2010 WOR Elect John McConnell Mgmt For For For Voted Worthington Industries, Inc. United States 09/30/2010 Annual 8/10/2010 WOR Elect Mary Schiavo Mgmt For For For Voted Worthington Industries, Inc. United States 09/30/2010 Annual 8/10/2010 WOR 2 2010 Stock Option Plan Mgmt For For For Voted Worthington Industries, Inc. United States 09/30/2010 Annual 8/10/2010 WOR 3 Ratification of Auditor Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 1 Elect Glenn Britt Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 2 Elect Ursula Burns Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 3 Elect Richard Harrington Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 4 Elect William Hunter Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 5 Elect Robert Keegan Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 6 Elect Robert McDonald Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 7 Elect N.J. Nicholas, Jr. Mgmt For Against Against Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 8 Elect Charles Prince Mgmt For Against Against Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 9 Elect Ann Reese Mgmt For Against Against Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 10 Elect Mary Wilderotter Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 11 Ratification of Auditor Mgmt For For For Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 12 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Xerox Corporation United States 05/26/2011 Annual 3/28/2011 XRX 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 1 Elect Carol Bartz Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 2 Elect Roy Bostock Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 3 Elect Patti Hart Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 4 Elect Susan James Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 5 Elect Vyomesh Joshi Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 6 Elect David Kenny Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 7 Elect Arthur Kern Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 8 Elect Brad Smith Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 9 Elect Gary Wilson Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 10 Elect Jerry Yang Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 13 Ratification of Auditor Mgmt For For For Voted Yahoo! Inc. United States 06/23/2011 Annual 4/26/2011 YHOO 14 Shareholder Proposal Regarding Human Rights in China ShrHoldr Against Against For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused thisreport to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Strategy Fund, Inc. By (Signature and Title)* /s/ R. Alan Medaugh R. Alan Medaugh, President Date July 27, 2011
